SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant [ X ] Filed by a Party other than the Registrant [ ] Check the appropriate box: [X] Preliminary Proxy Statement [ ] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [ ] Definitive Proxy Statement [ ] Definitive Additional Materials [ ] Soliciting Material Pursuant to Sec. 240.14a-12 Optimum Fund Trust (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1. Title of each class of securities to which transaction applies: 2. Aggregate number of securities to which transaction applies: 3. Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4. Proposed maximum aggregate value of transaction: 5. Total fee paid: [ ] Fee paid previously with preliminary proxy materials. [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: PROXY MATERIALS Optimum Large Cap Growth Fund Optimum Large Cap Value Fund Optimum Small-Mid Cap Growth Fund Optimum Small-Mid Cap Value Fund Optimum International Fund Optimum Fixed Income Fund each a series of OPTIMUM FUND TRUST Dear Shareholder: I am writing to let you know that a special meeting of shareholders of Optimum Fund Trust (the Trust) will be held at the offices of Stradley Ronon Stevens & Young, LLP, 2005 Market Street, 21 st Floor, Philadelphia, Pennsylvania 19103 on November 12, 2009 at [3:30] p.m., Eastern time. The purpose of the special meeting is to vote on several important proposals that affect the Trust and each of its separate series (each, a Fund and collectively, the Funds) and your investment in one or more of them. As a shareholder, you have the opportunity to voice your opinion on the matters that affect your Fund(s). This package contains information about the proposals and the materials to use when voting by mail, telephone or through the Internet. Please read the enclosed materials and cast your vote on the proxy card(s) or by telephone or via the Internet. Please vote your shares promptly. Your vote is extremely important, no matter how large or small your holdings may be. The proposals have been carefully reviewed by the Board of Trustees of the Trust. The Trustees, all except two of whom are not affiliated with the Funds service providers, are responsible for protecting your interests as a shareholder. The Trustees believe these proposals are in the best interests of shareholders. The Trustees recommend that you vote FOR each proposal. The enclosed Q&A is provided to assist you in understanding the proposals. Each of the proposals is described in greater detail in the enclosed Proxy Statement. Voting is quick and easy. Everything you need is enclosed. To cast your vote, simply complete the proxy card(s) enclosed in this package. Be sure to sign the card(s) before mailing it in the postage-paid envelope. You may also vote your shares by touch-tone telephone or through the Internet. Simply call the toll-free number or visit the website indicated on your proxy card(s), enter the control number found on the card(s), and follow the recorded or online instructions. If you have any questions before you vote, please call Computershare Fund Services, Inc. (Computershare), the Funds proxy solicitor, at 877 520-8548. Computershare will help you get your vote in quickly. You may also receive a telephone call from Computershare reminding you to vote your shares. Thank you for your participation in this important initiative. Sincerely, /s/ Theodore K. Smith Theodore K. Smith Trustee, President, and Chief Executive Officer NOTICE OF SPECIAL MEETING OF SHAREHOLDERS To be held on November 12, 2009 Optimum Large Cap Growth Fund Optimum Large Cap Value Fund Optimum Small-Mid Cap Growth Fund Optimum Small-Mid Cap Value Fund Optimum International Fund Optimum Fixed Income Fund To the Shareholders of each fund listed above (each, a Fund and collectively, the Funds), each of which is a separate series of Optimum Fund Trust (the Trust): NOTICE IS HEREBY GIVEN that a special meeting (the Meeting) of the Trust will be held at the offices of Stradley Ronon Stevens & Young, LLP, 2005 Market Street, 21st Floor, Philadelphia, Pennsylvania 19103 on November 12, 2009 at [3:30] p.m., Eastern time. The Meeting is being called for the following reasons: 1. To elect a Board of Trustees for the Trust. The nominees for election to the Board of Trustees, all of whom are presently members of the Board, are: Mark S. Casady Stephen Paul Mullin Theodore K. Smith Robert A. Rudell Nicholas D. Constan Jon Edward Socolofsky Durant Adams Hunter Robert J. Christian 2. To approve a new investment management agreement for each Fund. Shareholders of record of each Fund as of the close of business on September 18, 2009 are entitled to notice of, and to vote at, the Meeting or any adjournment thereof. Whether or not you plan to attend the Meeting, please vote your shares by returning the proxy card(s) by mail in the enclosed postage-paid envelope provided, or by voting by telephone or over the Internet. Your vote is important. By order of the Board of Trustees, /s/ Theodore K. Smith Theodore K. Smith Trustee, President, and Chief Executive Officer September [21], 2009 To secure the largest possible representation and to save the expense of further mailings, please mark your proxy card, sign it, and return it in the enclosed envelope, which requires no postage if mailed in the United States. If you prefer, you may instead vote by telephone or the Internet. You may revoke your proxy at any time before or at the Meeting or vote in person if you attend the Meeting, as provided in the attached Proxy Statement. SOME SHAREHOLDERS HOLD SHARES IN MORE THAN ONE FUND AND MAY RECEIVE PROXY CARDS AND/OR PROXY MATERIALS FOR EACH FUND OWNED. PLEASE SIGN AND PROMPTLY RETURN EACH PROXY CARD IN THE SELF-ADDRESSED ENVELOPE REGARDLESS OF THE NUMBER OF SHARES OWNED. PROXY STATEMENT TABLE OF CONTENTS Page PROPOSAL 1: TO ELECT A BOARD OF TRUSTEES 4 Introduction to Proposal 1 4 Who are the Trustee Nominees? 4 How are Nominees for Trustee Selected? 5 How Often Does the Board Meet and What Are the Trustees Paid? 6 Who are the Principal Officers of the Trust? 6 What are the Standing Committees of the Board? 6 Who are the Trusts Independent Auditors? 7 What is the Required Vote to Elect Trustees? 8 PROPOSAL 2: TO APPROVE A NEW INVESTMENT ADVISORY AGREEMENT 9 Description of the Transaction 9 The New Investment Management Agreement 12 Additional Information about DMC 15 Board Considerations in Approving the New Investment Management Agreement 15 Required Vote 20 Section 15(f) of the 1940 Act 21 More Information about the Funds 21 VOTING INFORMATION 23 How will shareholder voting be handled? 23 How do I ensure my vote is accurately recorded? 23 May I revoke my proxy? 24 What other matters will be voted upon at the Meeting? 24 Who is entitled to vote? 24 What is the Quorum Requirement? 24 Who will pay the expenses of the Meeting? 24 What other solicitations will be made? 25 Why did my household receive only one copy of this Proxy Statement? 25 How do I submit a shareholder proposal for inclusion in the Trusts proxy statement and form of proxy for the Trusts next annual meeting? 26 How may I communicate with the Board? 26 PRINCIPAL HOLDERS OF SHARES 26 APPENDIX A - TRUSTEES OF THE TRUST APPENDIX B - PRINCIPAL OFFICERS OF THE TRUST 1 APPENDIX C  NOMINATING AND GOVERNANCE COMMITTEE CHARTER APPENDIX D  CERTAIN SECURITIES OWNED BENEFICIALLY BY TRUSTEES APPENDIX ETRUSTEE COMPENSATION APPENDIX F  FORM OF NEW INVESTMENT ADVISORY AGREEMENT APPENDIX G  FEES APPENDIX H FUNDS ADVISED BY DMC APPENDIX I  TRUSTEES AND OFFICERS OF DMC AND OFFICERS OF THE TRUST APPENDIX J  NAME AND ADDRESS OF EACH SUB-ADVISER APPENDIX K  NUMBER OF SHARES OF EACH FUND OUTSTANDING AS OF JULY 31, 2009 2 PROXY STATEMENT for Optimum Large Cap Growth Fund Optimum Large Cap Value Fund Optimum Small-Mid Cap Growth Fund Optimum Small-Mid Cap Value Fund Optimum International Fund Optimum Fixed Income Fund each a series of OPTIMUM FUND TRUST Dated September [21], 2009 Important notice regarding the availability of proxy materials for the shareholder meeting to be held on November 12, 2009: this proxy statement is available at www.optimummutualfunds.com. This proxy statement (the Proxy Statement) solicits proxies to be voted at a Special Meeting of Shareholders (the Meeting) of Optimum Fund Trust (the Trust). Each of the separate funds within the Trust is referred to as a Fund and all of the Funds are collectively referred to as the Funds. The Meeting was called by the Board of Trustees of the Trust (the Board) to vote on the following proposals, each of which is described more fully below: Proposal Who votes on the proposal? 1. To elect a Board of Trustees for the Trust. The Shareholders of the Trust, with nominees for election to the Board of Trustees are: shareholders of all Funds of the Trust voting collectively. Mark S. Casady Stephen Paul Mullin Robert J. Christian Robert A. Rudell Nicholas D. Constan Theodore K. Smith Durant Adams Hunter Jon Edward Socolofsky Shareholders of each Fund, voting 2. To approve a new investment management agreement separately from shareholders of for each Fund. each other Fund. The principal offices of the Trust are located at 2005 Market Street, Philadelphia, Pennsylvania 19103. The Trust is a Delaware statutory trust registered as an open-end management investment company under the Investment Company Act of 1940, as amended (the 1940 Act). 3 The Meeting will be held at the offices of Stradley Ronon Stevens & Young, LLP, 2005 Market Street, 21 st Floor, Philadelphia, Pennsylvania 19103, on November 12, 2009 at [3:30] p.m., Eastern time. The Board, on behalf of each Fund, is soliciting these proxies. This Proxy Statement will first be sent to shareholders on or about September [21], 2009. This Proxy Statement gives you information about the Trustees of the Board (each, a Trustee and collectively, the Trustees), the new investment management agreement, and other matters that you should know before voting. The Trusts annual report to shareholders is sent to shareholders of record following the Trusts fiscal year end. If you want a free copy of annual or semiannual reports, please contact your participating securities dealer or other financial intermediary. If you hold Trust shares directly with the Trusts service agent, call toll-free 800 914-0278. The Trusts annual and semiannual reports to shareholders are also available free of charge, through the Funds Web site (www.optimummutualfunds.com). Two or more shareholders of a Fund who share an address might receive only one annual report or Proxy Statement, unless the Trust has received instructions to the contrary. The Trust will promptly send a separate copy of such documents to any shareholder upon request. To request a separate copy of an annual report or the Proxy Statement, shareholders should contact our Shareholder Service Center at 800 914-0278 or your financial adviser. PROPOSAL 1: TO ELECT A BOARD OF TRUSTEES Introduction to Proposal 1 In Proposal 1, shareholders of the Trust are being asked to elect eight Trustees (together, the Trustee Nominees) to the Board. All of the Trustee Nominees are currently members of the Board. The Trust is governed by the Board, which has oversight responsibility for the management of the Trusts business affairs. Trustees establish procedures and oversee and review the performance of the investment manager, the sub-advisers, the distributor, and others who perform services for the Trust. Who are the Trustee Nominees? The Trustees are responsible for supervising the management of the Trust and serving the needs and best interests of Fund shareholders. As noted above, all of the Trustee Nominees are currently members of the Board. The eight Trustee Nominees are Mark S. Casady, Theodore K. Smith, Nicholas D. Constan, Durant Adams Hunter, Stephen Paul Mullin, Robert A. Rudell, Jon Edward Socolofsky, and Robert J. Christian. Among the Trustee Nominees standing for election, only Mr. Casady and Mr. Smith would each be deemed an interested person of the Trust, as that term is defined in the 1940 Act, by virtue of their executive and management positions or relationships with the Funds service providers or sub-service providers. The remaining Trustee Nominees would be deemed to be Independent Trustees: i.e., Trustees who are not interested persons of the Trust, as that 4 term is defined in the 1940 Act. Appendix A includes a list of the Trustees of the Trust with certain background and related information. If elected, each Trustee Nominee will hold office for an indefinite term until his successor is elected and qualified, or until his earlier death, resignation, or removal. Each Trustee Nominee currently is available and has consented to serve if elected. If any of the Trustee Nominees should become unavailable before the Meeting, the designated proxy holders will have the authority to vote in their discretion for another person or persons who may be nominated as Trustees. Although Messrs. Christian and Smith currently serve as Trustees, they are standing for election by shareholders of the Trust for the first time. The other Trustee Nominees were elected by the initial shareholder of the Trust. Mr. Christian was appointed to the Board in November 2007 and Mr. Smith was appointed to the Board in June 2008, and each was recommended for appointment to the Board by the Nominating and Governance Committee, which consists solely of Independent Trustees. Mr. Christian was initially identified during a search process for potential candidates that was undertaken by the Nominating and Governance Committee. How are Nominees for Trustee Selected? The Nominating and Governance Committee recommends Board members, fills vacancies, and considers the qualifications of prospective Board members. The committee also monitors the performance of counsel for the Independent Trustees. The committee will consider shareholder recommendations for Trustee nominations only in the event that there is a vacancy on the Board. Shareholders who wish to submit recommendations for nominations to fill a vacancy on the Board must submit their recommendations in writing to the Optimum Fund Trust Nominating and Governance Committee, c/o the Optimum Fund Trust at 2005 Market Street, Philadelphia, Pennsylvania 19103. Shareholders should include appropriate information on the background and qualifications of any persons recommended ( e.g. , a resume), as well as the candidates contact information and a written consent from the candidate to serve if nominated and elected. Shareholder recommendations for nominations to the Board will be kept on file for consideration when there is a vacancy on the Board. The committee consists of Durant Adams Hunter, Chairperson; Nicholas D. Constan; and Stephen P. Mullin, all of whom are Independent Trustees. The Trusts Nominating and Governance Committee held meetings during the Trusts last fiscal year. The Board has adopted and approved a formal written charter for the Nominating and Governance Committee, which is attached as Appendix C to this Proxy Statement. The Nominating and Governance Committee met on August 27, 2009, to evaluate candidates for positions on the Board, including evaluating candidates qualifications for Board membership and, with respect to Independent Trustee Nominees, their independence from the Funds investment adviser and other affiliates and principal service providers, as well as such other information as the Committee deemed relevant to their considerations. The Nominating and Governance Committee recommended the Trustee Nominees for nomination by the Independent Trustees, and at their meeting on August 27, 2009, the Independent Trustees selected and nominated the Trustee Nominees for election by the shareholders of the Trust. 5 How Often Does the Board Meet and What Are the Trustees Paid? The Board is responsible for establishing the Trusts policies and for overseeing the management of the Trust. The Board held seven meetings during the Trusts last fiscal year. With the exception of Mr. Casady, each Trustee Nominee attended at least 75% of the aggregate total number of meetings of the Board held during the Trusts last fiscal year, and attended at least 75% of the total number of meetings held during that year by all committees of the Board on which he served. The Trust currently does not have a formal policy regarding Trustee attendance at shareholders meetings but it encourages Trustees to do so. The Trust does not hold annual meetings at which Trustees are elected. None of the Independent Trustees owns, beneficially or of record, securities issued by any investment adviser, or principal underwriter, of any of the Funds, or a person directly or indirectly controlling, controlled by, or under common control with any of the foregoing. The table in Appendix D shows the dollar range of shares of the Funds and the aggregate dollar range of shares of the Trust that are beneficially owned by each Trustee Nominee as of June 30, 2009. Each Independent Trustee is compensated by the Trust. Mr. Casady and Mr. Smith, who are not Independent Trustees, are not compensated by the Trust for serving as Trustee. Trust officers are not compensated by the Trust. The table in Appendix E shows the amount of compensation that each Trustee received during the Trusts last fiscal year, and the aggregate amount of compensation that each Trustee received from the Trust during that period. Who are the Principal Officers of the Trust? Officers of the Trust are appointed by the Trusts Board and serve at the pleasure of the Board. The table in Appendix B identifies the principal officers of the Trust, and provides the officers names, ages, addresses, positions and length of service with the Trust, and principal occupations during the past five years. What are the Standing Committees of the Board? The Trusts Board has two standing committees: the Audit Committee and the Nominating and Governance Committee. Audit Committee. This committee monitors accounting and financial reporting policies and practices, and internal controls for the Trust. It also oversees the quality and objectivity of the Trusts financial statements and the independent audit thereof, and acts as a liaison between the Trusts independent registered public accounting firm and the full Board. The Trusts Audit Committee consists of the following three Independent Trustees: Jon E. Socolofsky, Chairperson; Robert J. Christian; and Robert A. Rudell. The Audit Committee held meetings during the Trusts last fiscal year. Nominating and Governance Committee. Information on the Nominating and Governance Committee is provided above under How are Nominees for Trustee Selected? 6 Who are the Trusts Independent Auditors? Selection of Auditors . The Audit Committee and the Board have selected the firm of Ernst & Young LLP (E&Y) to serve as the Trusts independent registered public accounting firm. Representatives of E&Y are not expected to be present at the Meeting, but will be available to answer any questions or if otherwise necessary. Audit Fees . The aggregate fees billed for the fiscal years ended March 31, 2009 and March 31, 2008 for professional services rendered by E&Y for the audit of the Trusts annual financial statements and for review of the financial statements included in the Trusts annual reports or for services that normally are provided by E&Y in connection with statutory and regulatory filings or engagements for those fiscal years were $154,500 and $132,800, respectively Audit-Related Fees . The Trust was not billed for the fiscal years ended March 31, 2009 and March 31, 2008 for assurance and related services rendered by E&Y that were reasonably related to the audit or review of the Trusts financial statements, but where such services were not reported under Audit Fees above. The aggregate fees billed by E&Y for providing such services to the Trusts investment adviser or other service providers that are under common control with the Trusts investment adviser were $19,074 for each of the Trusts fiscal years ended March 31, 2009 and March 31, 2008. These services included the issuance of reports concerning the Trusts transfer agents system of internal accounting control pursuant to Rule 17Ad-13 of the Securities Exchange Act of 1934, as amended. Tax Fees . The aggregate fees billed by E&Y for tax compliance, tax advice, and tax planning services provided to the Trust were $45,620 for each of the fiscal years ended March 31, 2009 and March 31, 2008. The tax-related services provided to the Trust included the review of income tax returns, review of annual excise distribution calculations, and tax compliance services related to investments in foreign securities. No fees were billed by E&Y for tax-related services provided to the Trusts investment adviser and other service providers under common control with the Trusts investment adviser and that relate directly to the operations of financial reporting of the Trust for the Trusts fiscal years ended March 31, 2009 and March 31, 2008. Aggregate Non-Audit Fees . The aggregate non-audit fees billed by E&Y for services rendered to the Trust and to the Trusts investment adviser, and any entity controlling, controlled by, or under common control with its investment adviser that provides ongoing services to the Trust were $297,622 and $299,982 for the Trusts fiscal years ended March 31, 2009 and March 31, 2008, respectively. The Trusts Audit Committee has considered whether the provision of non-audit services that were rendered to the Trusts investment adviser, and any entity controlling, controlled by, or under common control with the Trusts investment adviser that provides ongoing services to the Trust, is compatible with maintaining the independence of E&Y. The Trusts Audit Committee has determined E&Ys provisions of these services is compatible with maintaining E&Ys independence. E&Y currently is analyzing whether its independence will be affected after the transaction described in Proposal 2 as a result of services provided by E&Y to Macquarie Group Limited and its affiliates. 7 All Other Fees. There were no additional fees paid by the Trust or by the Trusts investment adviser or other service providers under common control with the Trusts investment adviser during the fiscal years ended March 31, 2009 and March 31, 2008 for products and services provided by E&Y, other than the services reported above. The Audit Committee for the Trust did not approve any of the services described above pursuant to the de minimis exceptions set forth in Rule 2-01(c)(7)(1)(C) and Rule 2-01(c)(7)(ii) of Regulation S-X. What is the Required Vote to Elect Trustees? Provided that Quorum requirements (as defined below in Voting Information) have been satisfied, the Trustee Nominees will be elected to the Board by the affirmative vote of a plurality of votes cast collectively by shareholders of all of the Funds. This means that the eight Trustee Nominees receiving the largest number of votes will be elected. The votes of all the Funds of the Trust will be counted together in determining the results of the voting for Proposal 1. 8 PROPOSAL 2: TO APPROVE A NEW INVESTMENT ADVISORY AGREEMENT In Proposal 2, you are being asked to approve a new investment management agreement between your Fund and Delaware Management Company (DMC) (the New Investment Management Agreement). DMC currently serves as investment adviser for each Fund, but, for the reasons discussed below, a new management advisory agreement will be required if the Transaction is completed. For a general description of the proposed New Investment Management Agreement and a general comparison of the proposed New Investment Management Agreement and the investment management agreement currently in effect for each Fund (the Current Investment Management Agreement), see The New Investment Management Agreement below. The form of the New Investment Management Agreement is included in Appendix F. The Board is proposing the New Investment Management Agreement because the Current Investment Management Agreement will terminate upon completion of the Transaction, as defined and discussed below. As required by the 1940 Act, the Current Investment Management Agreement terminates automatically upon its assignment. Under the 1940 Act, a change in control of an investment adviser constitutes an assignment. The consummation of the Transaction will result in a change of control of DMC, and thus the assignment and automatic termination of the Current Investment Management Agreement. Shareholders of each Fund are therefore being asked to approve a New Investment Management Agreement. The New Investment Management Agreement would become effective only if approved by the shareholders of the applicable Fund and if the Transaction is completed. While the closing of the Transaction (the Closing) is currently expected to take place on or about December 31, 2009, if the Transaction is not completed or the Transaction Agreement (as hereinafter defined) is terminated, the New Investment Management Agreement will not go into effect and the Current Investment Management Agreement will continue in effect. Description of the Transaction Lincoln National Corporation (LNC) and its indirect, wholly-owned subsidiary, Lincoln National Investment Companies, Inc. (LNIC) entered into a definitive agreement (the Transaction Agreement), dated as of August 18, 2009, with Macquarie Bank Limited, whereby LNIC will sell all of the capital stock of Delaware Management Holdings, Inc. (DMHI) to Macquarie Bank Limited (the Transaction). Certain Fund service providers are subsidiaries of DMHI and will be included in the Transaction, including DMC, Delaware Service Company, Inc. (DSC), the service agent, fund accounting and financial administration oversight provider for the Funds, and Delaware Distributors, L.P. (DDLP), the principal underwriter for the Funds. DMHI and its various affiliates are sometimes referred to herein as Delaware Investments. Macquarie Group Limited and its various subsidiaries (including Macquarie Bank Limited) are referred to herein as Macquarie Group. The Transaction Agreement requires Macquarie Bank Limited to pay LNC approximately $428 million in cash at the Closing to acquire DMHI and its subsidiaries, such amount subject to certain specified closing adjustments at and after the Closing. As noted above, the Closing is currently expected to take place on or 9 about December 31, 2009. The Closing is subject to the satisfaction or waiver of customary closing conditions, including (i) annualized advisory fees payable to DMC by all clients that have consented to the assignment of their advisory agreements or approved a new advisory agreement (including the Trust) not being less than 75% of annualized advisory fees payable to DMC as of April 30, 2009 and (ii) the parties obtaining certain domestic and international regulatory approvals (including expiration of the required waiting period under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended). DMC is a series of Delaware Management Business Trust (DMBT), which is a subsidiary of DMHI. Delaware Investments is the marketing name for DMHI and its subsidiaries. DMC, DMBT and DMHI are located at 2005 Market Street, Philadelphia, Pennsylvania 19103. Delaware Investments has been managing mutual funds since 1938. As of June 30, 2009, DMC and its affiliates managed, in the aggregate, more than $120 billion in assets in various institutional, separately managed, investment company, and insurance accounts. DMHI, a Delaware corporation formed in 1992, is a holding company that, through its subsidiaries and affiliates, provides investment advisory, asset management, administrative, broker-dealer, and related products and services. DMHIs asset management capabilities include the ability to manage equity, fixed income, and money market securities, which are offered through vehicles such as mutual funds, closed-end funds, privately managed accounts, and institutional separate accounts. DMHI is a subsidiary of, and subject to ultimate majority control of, LNC, which is a publicly traded corporation. LNC is a diversified organization with operations in many aspects of the financial services industry, including insurance and investment management. LNC is located at[ ]. LNIC is an Indiana corporation and an indirect, wholly owned subsidiary of LNC. LNIC owns 100% of the issued and outstanding common stock of DMHI. After the Transaction, DMHI will be an indirect, wholly owned subsidiary of Macquarie Group Limited. Macquarie Group is a global provider of banking, financial, advisory, investment and fund management services. Macquarie Group Limited, No. 1 Martin Place, Sydney, New South Wales 2000, Australia, is listed on the Australian Securities Exchange (ASX:MQG) and is regulated by the Australian Prudential Regulation Authority, the Australian banking regulator, as the owner of Macquarie Bank Limited, an authorized deposit taker. Founded in 1969, Macquarie Group now operates in more than 70 office locations in over 26 countries. Macquarie Group employed approximately 12,500 people and had assets under management of $190 billion as of July 31, 2009. Macquarie Group has been active in North America for over a decade. Macquarie Group currently has more than 1,900 professionals in offices in 25 North American locations. Macquarie Funds Group, the asset management arm of Macquarie Group, is a full service global fund manager with over 25 years experience and offers a range of investments for retail and institutional investors across a variety of asset classes including fixed income, cash, currencies, equities, commodities, emerging markets, listed infrastructure and listed real estate as well as private equity and hedge fund of funds. Macquarie Funds Group employs over 600 staff across 19 locations globally with assets under management of approximately $67 billion as of July 31, 2009. More information on Macquarie Groups operations is available at www.macquarie.com.au and at www.macquarie.com/us. Australian Banking Regulations require the following disclaimer to be made: Investments in the Funds are not and will not be deposits with or liabilities of Macquarie 10 Bank Limited ABN 46 and its holding companies including their subsidiaries or related companies, and are subject to investment risk, including possible delays in repayment and loss of income and capital invested. No Macquarie Group company guarantees or will guarantee the performance of any Fund, the repayment of capital from any Fund, or any particular rate of return. The Transaction is part of Macquarie Groups strategy to develop a global asset management capability through building a highly regarded team of investment professionals, offering an attractive suite of investment products and gaining broader access to markets in the United States. Macquarie Group values DMCs focus on the advisory segment of the U.S. market, its significant investment management capabilities, and its experienced management team. The Transaction is not expected to result in a change in the persons responsible for the day-to-day management of the Funds or in the operation of the Funds. It is currently anticipated that following the closing of the Transaction, DMHI, DMC, DDLP, and DSC will continue to operate, and the Funds will continue to operate, and the Delaware brand will remain with the business. Upon completion of the Transaction, the combined assets under management of Macquarie Group and DMHI and its affiliates are expected to be over $300 billion. After the Transaction,DMHI and itssubsidiaries will remain headquartered in Philadelphia.Investment management professionalsserving DMCs clients are not expected to change as a result of the Transaction. Clients of DMC may be offered opportunities to invest in new products with access to Macquarie Groups investment strategies, notably in real assets, global fixed income securities, and alternative investments. Macquarie Groups clients across its global network may be offered investmentproducts involving Delaware Investments investment strategies, in structures designed specifically for them. Macquarie Group also currently anticipates providing additional funding to support the growth of DMC and its affiliates, for example through potential investment in operations and distribution and a commitment to expanding its multi-boutique approach. In anticipation of the Transaction, the Board met telephonically on both July 22, 2009 and August 24, 2009 and at an in-person meeting on August 27, 2009, for purposes of, among other things, considering whether it would be in the best interests of each Fund and its shareholders to approve the New Investment Management Agreement. The 1940 Act requires that the New Investment Management Agreement be approved by the Funds shareholders in order to become effective. At the in-person meeting and for the reasons discussed below (see Board Considerations in Approving the New Investment Management Agreement below), the Board, including a majority of the Independent Trustees, approved the New Investment Management Agreement as being in the best interests of the Funds and their shareholders, and recommended the New Investment Management Agreement for approval by shareholders. In the event shareholders of a Fund do not approve the New Investment Management Agreement, the Board will take such action as it deems to be in the best interests of the Fund and its shareholders, including entering into an interim advisory agreement with DMC pursuant to Rule 15a-4 of the 1940 Act. 11 The New Investment Management Agreement The New Investment Management Agreement will be substantially similar to the Current Investment Management Agreement. DMC serves as the Funds investment adviser under the Current Investment Management Agreement with the Trust dated July 17, 2003. The Current Investment Management Agreement was last approved for continuance by the Trustees, including a majority of the Independent Trustees, on June 10, 2009 with respect to each Fund because the Current Investment Management Agreement was scheduled for its annual consideration and approval at that time. The Current Investment Management Agreement was approved by the initial shareholder of each Fund before the public offering and sale of that Fund. Appendix G describes for each Fund the aggregate amount of DMCs fee and the amount and purpose of any other material payments to DMC (including any affiliated person of DMC) for services provided to each Fund during the last fiscal year of the Fund. These services will continue to be provided if the New Investment Management Agreement is approved. DMC provides investment advisory services to certain other funds that have investment objectives and policies similar to those of the Funds. Appendix H lists such mutual funds advised by DMC with similar investment objectives and policies to the Funds, the net assets of those funds, and the management fee schedule. Fees. Pursuant to the Current Investment Management Agreement and New Investment Management Agreement, DMC is entitled to an annual fee from each Fund. There will be no change in the fees paid any Fund under the New Investment Management Agreement. The advisory fee schedule for each Fund under the Current Investment Management Agreement and New Investment Management Agreement is listed in Exhibit A to the Form of New Investment Management Agreement in Appendix F. Under the New Investment Management Agreement, the advisory fee schedule for each Fund will not change. The Funds intend to keep all fee waivers currently in effect in place after the Transaction, and Macquarie Group has no present intention to cause DMC to alter any expense waivers or reimbursements currently in effect for the Funds. The compensation payable to each sub-adviser of a Fund (Sub-Adviser) is paid by DMC. The Funds are not responsible for payment of sub-advisory fees to any Sub-Adviser. Appendix G lists the amount of advisory fees that each Fund paid to DMC. Investment Management Services. The New Investment Management Agreement requires DMC to provide the same services as the Current Investment Management Agreement. The New Investment Management Agreement generally provides that, subject to the supervision and control of the Board, DMC will have (i) overall supervisory responsibility for the general management and investment of each Funds assets; (ii) full discretion to select new or additional Sub-Advisers for each Fund; (iii) full discretion to enter into and materially modify existing sub-advisory agreements with Sub-Advisers; (iv) full discretion to terminate and replace any Sub-Adviser; and (v) full investment discretion to make all determinations with respect to the investment of a Funds assets not then managed by a Sub-Adviser. DMC is also responsible for implementing decisions with respect to the allocation and reallocation of each Funds assets among one or more current or additional Sub-Advisers and ensuring that the Sub-Advisers comply with each Funds investment objectives, policies and restrictions. Finally, DMC is responsible for furnishing the Board with information and reports regarding the Funds investments as DMC deems appropriate or as the Board may reasonably request. 12 To incorporate the requirements of currently applicable securities laws and rules of the SEC, the New Investment Management Agreement provides that any broker-dealers who sell shares of any investment company or series thereof for which DMC or a Sub-Adviser provides investment advisory services, including the Funds, will only receive orders for the purchase or sale of portfolio securities to the extent that the placing of such orders is in compliance with the rules of the SEC and the Financial Industry Regulatory Authority (FINRA) and does not take into account such broker-dealers promotion or sale of such shares. In addition, subject to the requirement to seek best execution, and to the direction of the Board, under the New Investment Management Agreement, the Trust may direct DMC to cause the Sub-Advisers to effect transactions of Fund securities through certain broker-dealers in a manner that will help generate resources to pay the cost of expenses pursuant to the New Investment Management Agreement. At the discretion of the Board, such resources may be used to pay or cause the payment of Trust expenses. Both the Current and New Investment Management Agreement for the Trust, on behalf of each Fund, provide that the services of DMC are not exclusive to the Trust and DMC and its affiliates may render services to others. Allocation of Expenses. The provisions contained in the New Investment Management Agreement addressing allocation of expenses are substantially similar to those contained in the Current Investment Management Agreement. Both the Current and New Investment Management Agreements provide that the Trust is responsible for paying, or arranging for payment, of certain expenses not specifically assumed by DMC in both the Current and New Investment Management Agreements, or by a Sub-Adviser, as provided in a sub-advisory agreement, including expenses incurred (i) in the preparation, printing and mailing of certain documents; (ii) in the compensation of certain officers and Trustees; (iii) in regard to registration fees; (iv) in regard to custodian and accounting services; (v) in regard to legal and accounting fees, transfer agent fees, brokerage commissions, taxes, trade association fees, bonding and insurance, shareholder and Board meetings, pricing of Fund shares; and (vi) certain nonrecurring and extraordinary expenses. Under the Current and New Investment Management Agreements, DMC will provide to the Trust, at its own expense and without remuneration, office space in the offices of DMC, or such other place as may be reasonably agreed upon by DMC and Trust, including all necessary facilities and equipment and certain personnel. In addition, directors, officers, and employees of DMC who may be Trustees and officers of the Trust do not receive any compensation from the Trust for acting in a dual capacity. Limitation on Liability. Under the Current and New Investment Management Agreements, in the absence of willful misconduct, bad faith, gross negligence or reckless disregard of its duties or obligations in rendering its services to the Trust as specified in the Current and New Investment Management Agreements, DMC will not be liable for any error of judgment or mistake of law or for any loss suffered by the Trust or any shareholder of the Trust in connection with the matters to which the Current and New Investment Management Agreements relate. Duration of Agreement. If approved by shareholders, the New Investment Management Agreement for the Fund shall continue in effect for an initial period of two (2) years from the 13 date of its execution for each Fund and; thereafter it shall continue in effect only so long as such continuance is specifically approved at least annually (i) by the Board, or (ii) by the vote of a majority of the outstanding voting securities of that Fund, provided that in each such event such continuance shall also be approved by the vote of a majority of the Independent Trustees, cast in person at a meeting called for the purpose of voting on such approval. The required shareholder approval of the New Investment Management Agreement or of any continuance of the New Investment Management Agreement shall be effective with respect to any affected Fund if a majority of the outstanding voting securities (as defined in Section 2(a)(42) of the 1940 Act) of that Fund votes to approve the New Investment Management Agreement or its continuance, notwithstanding that the Agreement or its continuance may not have been approved by a majority of the outstanding voting securities (as defined in the 1940 Act) of (a) any other Fund affected by the Agreement or (b) all of the other Funds of the Trust. The Current Investment Management Agreement has similar provisions for its term and continuance, although the initial two year period has elapsed. Termination. The New Investment Management Agreement generally provides that the Agreement may be terminated at any time, without the payment of any penalty, (i) by the Trustees, including a majority of the Independent Trustees, or by the vote of a majority of the outstanding voting securities (as defined in the 1940 Act) of such Fund, on 60 days written notice to DMC, or (ii) by DMC on 60 days written notice to the Trust. As required by the 1940 Act, the New Investment Management Agreement will also immediately terminate in the event of its assignment (as defined in the 1940 Act). The Current Investment Management Agreement contains similar termination provisions. Other Changes. The New Investment Management Agreement conforms the Current Investment Management Agreement with currently applicable laws and regulations and includes a number of minor wording changes that clarify non-material ambiguities in the Current Investment Management Agreement. Sub-Advisers. DMC operates as a manager of managers of the Trust pursuant to an exemptive order (the Manager of Managers Order) issued by the Securities and Exchange Commission (the SEC). The Manager of Managers Order enables DMC, subject to the approval of the Board, but without shareholder approval, to appoint and replace Sub-Advisers for new or existing Funds, enter into and terminate sub-advisory agreements with respect to the Funds, or materially amend the terms of sub-advisory agreements. However, DMC will not be able to enter into a sub-advisory agreement with an affiliated person of DMC unless the sub-advisory agreement with the affiliated person, including compensation thereunder, is approved by the affected Funds shareholders. Although shareholder approval is not required for the termination of sub-advisory agreements, shareholders of a Fund continue to have the right to terminate such agreements for the Fund at any time by a vote of a majority of the outstanding voting securities (as defined in the 1940 Act) of the Fund. DMC pays the Sub-Advisers out of its fees. Each current sub-advisory agreement (Current Sub-Advisory Agreement) will automatically terminate upon the termination of the Current Investment Management Agreement, which, as noted above, will terminate upon the completion of the Transaction. DMC recommended that the Board approve new sub-advisory agreements (New Sub-Advisory Agreements) with the Funds current Sub-Advisers. The Board approved the New Sub- 14 Advisory Agreements for all current Sub-Advisers at a meeting on August 27, 2009. If the New Investment Management Agreement is approved, the New Sub-Advisory Agreements will take effect upon the closing of the Transaction. If the Transaction is not completed or terminated, the New Sub-Advisory Agreements will not go into effect and the Current Sub-Advisory Agreements will continue in effect. The New Sub-Advisory Agreements are substantially the same as the Current Sub-Advisory Agreements, except for the effective dates. The name and address of each Sub-Adviser is listed in Appendix J. However, one or more different sub-advisers may be hired for any Fund in the future. At such time, DMC will recommend the sub-advisers to the Board and, if the Board approves the hiring of one or more unaffiliated sub-advisers, shareholders will receive an information statement providing notice of such hiring and providing shareholders with pertinent information about such sub-adviser(s) pursuant to the Manager of Managers Order under which the Trust operates. Delafield Asset Management Division of Reich & Tang Asset Management, LLC (Delafield) is a Sub-Adviser to the Optimum Small-MidCap Value Fund. On or about September 30, 2009, the portfolio management team and certain support staff of Delafield will join Tocqueville Asset Management LP (Tocqueville). It is expected that DMC will recommend to the Board the approval of a new sub-advisory agreement with Tocqueville (Tocqueville Agreement) at a meeting to be held prior to Delafield joining Tocqueville. The Trust has been informed by Tocqueville that the portfolio managers responsible for the Optimum Small-MidCap Value Fund will remain the same and there will be no change in sub-advisory fees as a result of Delafield joining Tocqueville. If the Board approves the Tocqueville Agreement, shareholders of the Optimum Small-MidCap Value Fund will be provided with an information statement regarding this change. Additional Information about DMC AppendixI provides the name, address and principal occupation of each executive officer and each trustee of DMC, and each individual who is an officer or Trustee of the Trust and who is also an officer, employee, trustee, or shareholder of DMC. The following executive officers of the Trust may receive a portion of the consideration described above as a result of the accelerated vesting of equity interests (the Equity Interests) in Delaware Investments U.S., Inc. (DIUS), a subsidiary of DMHI and indirect parent of DMC, brought about by the Transaction: David P. OConnor %; Richard Salus %; and [ ]%. See Appendix I for a list of the executive officer positions with the Trust of each of the above named individuals. Generally, the Equity Interests will be fully vested and may be put back to DIUS or called by DIUS not later than thirteen months following the closing of the Transaction. The holders of the Equity Interests will only obtain a portion of the consideration described above if they put their vested Equity Interests back to DIUS or their Equity Interests is called by DIUS, and the dollar value of the Equity Interests will be ascertained at the time of the put or call, as the case may be. Certain other officers of DMC who are also officers of the Trust own or hold vested or unvested stock or options on stock of LNC. Board Considerations in Approving the New Investment Management Agreement At an in-person meeting held on August 27, 2009, the Board, including the Independent Trustees, discussed and approved the New Investment Management Agreement between each Fund and DMC, concluding that approval of the New Investment Management Agreement 15 would be in the best interests of each Fund and its shareholders. The Board also authorized the submission of the New Investment Management Agreement to the applicable Fund shareholders for approval, and recommended that shareholders vote FOR approval of the New Investment Management Agreement. To assist the Boards in considering the New Investment Management Agreement, DMC provided materials and information about Macquarie Group and about the Transaction. The information was provided in advance of the August 27, 2009 in-person meeting. The Independent Trustees, together with independent legal counsel, participated in several telephonic conference calls with representatives of DMC in advance of the in-person Board meeting, at which the Transaction and future plans for DMC and the Funds were discussed. In addition, the Independent Trustees met separately along with independent counsel to discuss materials furnished them and the legal standards and certain other considerations relevant to their approval of the New Investment Management Agreement. At the in-person meeting and telephonic conference calls, the Trustees discussed the Transaction with DMC management and a representative of Macquarie Group (at the in-person meeting), including the strategic rationale for the Transaction as discussed above under Description of the Transaction, and Macquarie Groups general plans and intentions regarding the Funds and DMC. On these occasions, representatives of DMC and Macquarie Group (at the in-person meeting) responded to questions from the Board. The Board members also inquired about the plans for, and anticipated roles and responsibilities of, certain employees and officers of DMHI and DMC in connection with the Transaction. In connection with the Boards review of the New Investment Management Agreement, DMC and/or Macquarie Group advised the Trustees about a variety of matters, including the following: No material changes are contemplated in the nature, quality, or extent of services currently provided to the Funds and their shareholders, including investment management, distribution, or other shareholder services. No material changes are contemplated in the operation of DMC under Macquarie Group. Macquarie Group has no present intention to cause DMC to alter the expense waivers and reimbursements currently in effect for the Funds. Under the Transaction Agreement, Macquarie Group has agreed to conduct, and use reasonable best efforts to cause its affiliates to conduct, their respective businesses in compliance with the conditions of Section 15(f) of the 1940 Act with respect to the Funds, including maintaining Board composition of at least 75% of the Board members qualifying as Independent Trustees and not imposing any unfair burden on the Funds for at least two years from the Closing. In addition to the information provided by DMC and Macquarie Group as described above, the Board also considered, among other factors, the following: 16 The reputation, financial strength, and resources of Macquarie Group as well as its historic and ongoing commitment to the asset management business in Australia and in other parts of the world. The terms and conditions of the New Investment Management Agreement, including that each Funds total fees will not increase as a result of the New Investment Management Agreement, but rather will remain the same. (See The New Investment Management Agreement above). At its in-person meeting in June 2009, the Board had performed a full annual review of the Current Investment Management Agreement as required by the 1940 Act and determined that DMC has the capabilities, resources, and personnel necessary to provide the advisory services currently provided to each Fund. The Board also determined that the management fees paid by each Fund, taking into account any applicable fee waivers and breakpoints, represent reasonable compensation to DMC in light of the services provided, the costs to DMC of providing those services, economies of scale, and the fees and other expenses paid by similar funds (including information provided by Lipper Inc. (Lipper, an independent statistical compilation organization) and such other matters that the Board considered relevant in the exercise of their reasonable judgment. LNC and Macquarie Group have agreed to pay all expenses of the Funds in connection with the Boards consideration of the New Investment Management Agreement and New Sub-Advisory Agreements and related agreements and all costs of this proxy solicitation. As a result, the Funds will bear no costs in obtaining shareholder approval of the New Investment Management Agreement. Certain of these considerations are discussed in more detail below. In making its decision relating to the approval of the Funds New Investment Management Agreement, the Independent Trustees gave attention to all information furnished, however, the following discussion identifies the primary factors taken into account by the Board in approving the New Investment Management Agreement. Nature, Extent, and Quality of Service . The Board considered services provided by DMC and its affiliates to the Funds and their shareholders. In reviewing the nature, extent, and quality of services, the Board considered that the New Investment Management Agreement will be substantially similar to the Current Investment Management Agreement, and therefore considered the review conducted at the June 10, 2009 Board meeting and the accomplishments of DMC over the prior year. In this regard, the Boards review was based upon factors such as the background and experience of the executives and other management personnel involved in the Funds operations, the quality and thoroughness of the monitoring of each Funds investment performance conducted by DMC, reports furnished by DMC as to adherence with various compliance and procedural matters such as the Code of Ethics and fair value pricing, and DMCs success in obtaining meaningful information on a timely basis from each of the Funds sub-advisers. Particular attention was given to the analysis and process involved in managements selection of Sub-Advisers in view of the appointments of new sub-advisers during 2008 to five of the six Funds. Consideration was also given to the due diligence, attention and high quality of 17 services performed by management personnel of DMC and its affiliates in connection with the successful conversion and outsourcing of fund accounting operations to a subsidiary of The Bank of New York Mellon. The Trustees also noted that during the past year, DMC, like many other fund managers, had implemented cost savings, including employee reductions, and discussed with management steps being taken to avoid any negative impact on the nature and quality of services being provided the Funds. The Board was satisfied with the nature, extent, and quality of the overall services provided by DMC and its affiliates. Investment Performance . The Board considered the overall investment performance of the Funds. The Board placed significant emphasis on the investment performance of the Funds in view of its importance to shareholders. Although the Board gave appropriate consideration to performance reports and discussions with portfolio managers at Board meetings throughout the year, the Board gave particular weight to the approval of the Current Investment Management Agreement at the in-person meeting in June 2009. At that meeting, the Boards reviewed Lipper reports prepared for each Fund showing the investment performance of its Class A shares in comparison to a group of similar funds as selected by Lipper. The Lipper reports prepared for each individual Fund showed the annualized total return investment performance of its Class A shares in comparison with a Performance Universe selected by Lipper for the one year period ending March 31, 2009, as well as the three and five year periods ending that date. At its meeting on August 27, 2009, the Board also reviewed the more recent investment performance of the Funds. The Board was either satisfied with the performance of the Funds, or the Board believed that management was taking appropriate action to improve performance. The Board also noted the proposed continuity of DMCs operations. Comparative Expenses . The Board considered the expense comparison data for the Funds that it had previously considered at the June 10, 2009 Board meeting. At that meeting, the Board reviewed information on pricing levels and fee structures for the Funds and a comparative group of similar funds as selected by Lipper (the Expense Group). The Board focused on the comparative analysis of the effective management fees and total expense ratios of each Fund versus the effective management fees and expense ratios of the Expense Group. In addition, the Board noted that since the Funds inception DMC had reimbursed expenses and waived fees to the extent necessary to keep expenses of each Fund from exceeding certain percentage amounts and to the extent each Fund had grown, that its level of expenses had declined. The Board also discussed efforts being taken by management to reduce Fund expenses. At the August 27, 2009 meeting, the Board noted that the prior Lipper data on comparative expenses for the Funds remained a useful guide for evaluating Fund expenses. The Board did, however, request that management keep them advised as more current annual report expense information becomes available for comparative funds. The Board also noted that there was no current intention to change DMCs existing expense waiver and reimbursement policy as a result of the Transaction, and that, consistent with Section 15(f) of the 1940 Act, no unfair burden would be imposed on the Funds for the first two years after the closing of the Transaction. DMCs Profitability; Economies of Scale. The Board considered the level of profits realized by DMC in connection with the operation of the Funds. The Board had previously considered the level of profits realized by DMC in connection with the operation of the Funds at their June 2009 meeting. At that meeting, the Board reviewed the size of each Fund and the reimbursement or waiver of expenses by DMC, as well as other profitability information 18 furnished them by DMC. The Board was also provided information on potential fall-out benefits derived or to be derived by DMC in connection with their relationship to the Funds such as the prestige and visibility associated with its role as investment manager to the Funds. Based on these items provided at the June 2009 meeting, the Board did not believe that the level of profit being realized by DMC and its affiliates from services provided to any of the Funds were excessive. At the August 27, 2009 meeting, the Board noted that the updated profitability information furnished by DMC remained consistent with the profitability information presented in connection with the June 2009 review. The Board also noted Macquarie Groups commitment to maintain sufficient capitalization of DMC and Delaware Investments to permit them to continue to provide the same level and quality of services to the Funds. The Board further recognized that as the Funds get larger at some point, economies of scale may result in DMC realizing a larger profit margin on management services provided a Fund. The Board also noted that economies of scale are shared with a Fund and its shareholders through investment management fee breakpoints so that as a Fund grows in size, its effective management fee rate declines. At the June 2009 meeting, the Board concluded that the Optimum Small-Mid Cap Value Fund and Optimum Small-Mid Cap Growth Fund each had such small asset levels that no meaningful economies of scale existed. The Board also noted that the investment management fees for all of the other Funds contained breakpoints with each Funds asset size being at a high enough level to benefit from such breakpoints and, to the extent economies of scale may be realized in the management of any of these Funds, the Trustees believed such schedule of fees provided a sharing of benefits with the Fund and its shareholders. At the August 27, 2009 meeting, the Board believed that the preceding factors regarding the Funds potential economies of scale remained the same. The Board also noted Macquarie Groups statement that the Transaction would not by itself immediately provide additional economies of scale given Macquarie Groups limited presence in the U.S. mutual fund market. The Transaction. The Board reviewed key terms of the Transaction Agreement related to the Transaction. The Board considered the calculation of the purchase price for Delaware Investments, including the requirements for obtaining consents to the change in control from Delaware Investments advisory clients, such as the Funds. The Board noted that Delaware Investments would continue to manage LNCs general account assets. The Board also considered certain key representations, warranties, and covenants made by the parties to the Transaction, including those related Section 15(f) of the 1940 Act, indemnification, and the overall compensation plan available to employees of Delaware Investments following the Transaction. Board Review of Macquarie Group. The Board reviewed detailed information regarding Macquarie Group. The Board also considered pro forma balance sheets for DMHI, DMC and other Delaware Investments entities following the Transaction (including the effect of the Transaction on overhead charged to Delaware Investments), and Delaware Investments ability to continue to provide the same level and quality of services to the Funds. The Board noted that there would be a transition period during which services previously provided by LNC to Delaware Investments would be transferred to Macquarie Group. Macquarie Group generally discussed other potential synergies with Delaware Investments current capabilities that it would explore following the acquisition. Macquarie Group also described its proposed changes to Delaware Investments corporate governance, primarily through the anticipated addition of certain Macquarie Group officers to DMHIs board of directors. 19 The Board considered Macquarie Groups intention that there would be no significant change to the executive, administrative, or support staff of Delaware Investments. The Board also noted Macquarie Groups plans in regard to compensation and benefits, including short-term and long-term incentive compensation and equity interests for certain employees. In addition, Macquarie Group described its current intention to enhance certain administrative and operation areas of Delaware Investments following the Transaction, including in the areas of information technology and risk management. The Boards also considered Macquarie Groups general intention to leave the Funds current service provider relationships in place, and it discussed with Macquarie Group its plans for the internal audit group. Noting that asset management is one of its core businesses, Macquarie Group also described for the Boards consideration its current strategic plans to grow its securities asset management activities, particularly in the Northern Hemisphere. The Board also considered Macquarie Groups representation that an important component of this strategic growth is the establishment of a significant presence in the United States through the acquisition of DMC. As a subsidiary of an Australian authorized deposit-taking institution, Delaware Investments would be subject to certain Australian regulatory oversight following the Transaction. The Board reviewed material supplied by Macquarie Group describing the new requirements to which Delaware Investments would be subject, including those related to disclosure, fund holdings, affiliated transactions, advisory agreements, and fee waivers. The Board further considered certain exemptive relief that had been provided to Macquarie Group by the Australian bank regulator in anticipation of the Transaction as well as future relief that may be required. Macquarie Group stated its expectation that these Australian bank regulatory requirements would not have a material effect on the Funds or its shareholders, including DMCs ability to continue to provide expense waivers and reimbursements to the Funds. The Board noted that DMC and the Sub-Advisers may place brokerage transactions with a broker-dealer affiliate of Macquarie Group and receive research in connection with those transactions. Other Macquarie Group affiliates participate in underwriting syndicates. Management represented to the Board that it is evaluating these scenarios and, as applicable, will regularly monitor brokerage transactions with Macquarie Group affiliates for compliance with the requirements of Section 15(f) and Rules 17e-1 and 10f-3 of the 1940 Act and to ensure compliance with the Funds procedures under such Rules. Conclusion . The Board of the Trust, including a majority of the Independent Trustees, approved the New Investment Management Agreement, concluding that the advisory fee rates under each are reasonable in relation to the services provided and that the New Investment Management Agreement is in the best interests of the shareholders. In approving the New Investment Management Agreement the Board noted that it anticipated reviewing the continuance of the agreements in advance of the expiration of the initial two-year period. Required Vote To become effective with respect to a particular Fund, the New Investment Management Agreement for that Fund must be approved by a vote of the majority of the outstanding voting securities, as defined in the 1940 Act, of a Fund, which means the vote, at a meeting of the 20 shareholders of a Fund duly called, (A) of 67% or more of the voting securities present at such meeting, if the holders of more than 50% of the outstanding voting securities of the Fund are present or represented by proxy; or (B) of more than 50 % of the outstanding voting securities of the Fund, whichever is the less. The approval of the New Investment Management Agreement by one Fund is not contingent on the approval of the New Investment Management Agreement by any other Fund. The New Investment Management Agreement was approved separately by the Independent Trustees, and by the Board of the Trust as a whole, after consideration of all factors that it determined to be relevant to its deliberations, including those discussed above. The Board of the Trust also determined to submit the New Investment Management Agreement for consideration by the shareholders of each Fund. If the shareholders of a Fund do not approve the Funds New Investment Management Agreement, the Board will consider other possible courses of action for the Fund. FOR THE REASONS DISCUSSED ABOVE, THE BOARD OF EACH FUND UNANIMOUSLY RECOMMENDS THAT YOU VOTE FOR THE APPROVAL OF THE NEW INVESTMENT ADVISORY AGREEMENT. Section 15(f) of the 1940 Act The Board has been advised that the parties intend to rely on Section 15(f) of the 1940 Act, which provides that an owner (such as LNC and LNIC) of an investment adviser (such as DMC) to an investment company (such as the Trust) may receive payment or benefit in connection with the sale of an interest in the investment adviser only if two conditions are satisfied. The first condition is that during the three-year period following the Closing, at least 75% of the investment companys board must not be interested persons (as defined in the 1940 Act) of the investment adviser or its predecessor. Each Funds Board currently meets this test and is expected to do so after the Transaction is completed. Second, no unfair burden can be imposed on the investment company as a result of the Transaction. An unfair burden includes any arrangement during the two-year period after the Transaction where the investment adviser (or predecessor or successor adviser), or any of its interested persons (as defined in the 1940 Act), receive or is entitled to receive any compensation, directly or indirectly, (i) from any person in connection with the purchase or sale of securities or other property to, from or on behalf of the investment company (other than bona fide ordinary compensation as principal underwriter for the investment company) or (ii) from the investment company or its shareholders (other than fees for bona fide investment advisory or other services). Macquarie Group has agreed under the Transaction Agreement that, from and after the Closing, to the extent within its control, it will not take or fail to take (or cause its affiliates not to take or fail to take) any action that would have the effect, directly or indirectly, of causing the requirements of any of the provisions of Section 15(f) of the 1940 Act not to be met in respect of the Transaction. In that regard, from and after the Closing date and to the extent within its control, Macquarie Group has agreed to conduct its business (and to cause each of its affiliates to conduct its business) so as to assure that the two aforementioned conditions are satisfied. More Information about the Funds Consulting Services. DMC has entered into a Consulting Services Agreement with LPL Financial Corporation (LPL) to provide research to assist DMC in evaluating and monitoring 21 Fund performance and the Sub-Advisers, and to assist when DMC makes recommendations to the Trustees about hiring and changing Sub-Advisers. The Manager is responsible for paying LPL a fee in connection with such services. Administrative and Transfer Agency Services. DSC, 2005 Market Street, Philadelphia, Pennsylvania 19103, an affiliate of DMC, provides the Trust with administrative services including: preparation, filing and maintaining governing documents; preparation of materials and reports for the Board; and preparation and filing of registration statements and other regulatory filings. DSC makes available the office space, equipment, personnel and facilities required to provide such administrative services to the Trust. For the most recent fiscal year ended March 31, 2009, each Fund paid DSC the amounts set forth in Appendix G for providing these administrative services, along with the fund accounting services described below. In addition, DSC also acts as the shareholder servicing, dividend disbursing, and transfer agent for the Funds. For the most recent fiscal year, each Fund paid DSC the amounts set forth in Appendix G for providing these transfer agency services. DSC may also contract to compensate selling dealers for providing certain services to Fund shareholders. These payments are made out of DSC's compensation. LPL serves as the Funds sub-service agent with regards to Fund shares it has sold. In addition to the fee that LPL receives for services provided as consultant to the Manager, DSC pays LPL a fee in connection with such services. DST Systems, Inc. (DST), 430 W. 7th Street, Kansas City, Missouri 64105, provides subtransfer agency services to the Funds. In connection with these services, DST administers the overnight investment of cash pending investment in the Funds or payment of redemptions. The proceeds of this investment program are used to offset the Funds transfer agency expenses. Fund Accountants . The Bank of New York Mellon (BNY Mellon), One Wall Street, New York, New York 10286-0001, provides fund accounting and financial administration services to each Fund. Those services include performing functions related to calculating each Funds net asset value (NAV) and providing financial reporting information, regulatory compliance testing, and other related accounting services. For these services, the Funds pays BNY Mellon an asset-based fee, subject to certain fee minimums plus certain out-of-pocket expenses and transactional charges. DSC provides fund accounting and financial administration oversight services to the Funds. Those services include overseeing the Funds pricing process, the calculation and payment of fund expenses, and financial reporting in shareholder reports, registration statements and other regulatory filings. DSC also manages the process for the payment of dividends and distributions and the dissemination of Fund NAVs and performance data. For these services, the Funds pays DSC an asset-based fee, plus certain out-of-pocket expenses and transactional charges. For the most recent fiscal year ended March 31, 2009, each Fund paid DSC the amounts set forth in Appendix G for providing these transfer agency services, along with the financial administration services discussed above. Distribution Services . DDLP, located at 2005 Market Street, Philadelphia, PA 19103-7094, serves as the national distributor of the Trusts shares under a Distribution Agreement dated July 17, 2003. DDLP pays the expenses of the promotion and distribution of the Funds shares, 22 except for payments by the Funds on behalf of Class A Shares, Class B Shares, Class C, and Institutional Class Shares, as applicable, under their respective 12b-1 Plans. DDLP also receives sales loads in connection with the purchase and redemption of certain classes of shares. DDLP is an indirect subsidiary of DMHI and is an affiliate of DMC. The Board annually reviews fees paid to DDLP. The Sub-Advisers listed on AppendixJ effected Fund transactions through their affiliated brokers. Other than as indicated on Appendix G, no Fund paid any brokerage commissions for portfolio securities to any broker that is an affiliate (or an affiliate of an affiliate) of the Funds, DMC, DDLP, DSC or the Sub-Advisers during the Funds most recently completed fiscal year ended March 31, 2009. VOTING INFORMATION How will shareholder voting be handled? Only shareholders of record of the Funds at the close of business on September 18, 2009 (the Record Date), will be entitled to notice of and to vote at the Meeting on the matters described in this Proxy Statement. Each shareholder will be entitled to one vote for each dollar of net asset value per share, and a proportionate fractional vote for any fractional dollar value, held in that Fund on the Record Date. If sufficient votes to approve a Proposal are not received by the date of the Meeting, the Meeting as to that Proposal may be adjourned to permit further solicitations of proxies for that Proposal. The holders of a majority of the votes attributable to the shares of a Fund entitled to vote at the Meeting and present in person or by proxy (whether or not sufficient to constitute a quorum) may adjourn the Meeting with respect to the Proposal relating to such Fund. The Meeting as to one or more of the Funds may also be adjourned by the chairperson of the Meeting. Any adjournment may be with respect to one or more Proposals, but not necessarily for all Proposals. It is anticipated that the persons named as proxies on the enclosed proxy card(s) will use the authority granted to them to vote on adjournment in their discretion. Abstentions and broker non-votes will be included for purposes of determining whether a quorum is present at the Meeting. Abstentions and broker non-votes will have no effect on Proposal 1 but will have the same effect as a vote against Proposal 2. Broker non-votes are proxies from brokers or nominees indicating that they have not received voting instructions from the beneficial owner or other person entitled to vote shares on a particular matter for which the brokers or nominees do not have discretionary authority to vote. This generally occurs only when there is another matter at the meeting for which the brokers or nominees do have discretionary authority to vote, such as Proposal 1. How do I ensure my vote is accurately recorded? You may attend the Meeting and vote in person. You may also vote by completing, signing, and returning the enclosed proxy card in the enclosed postage paid envelope, or by telephone or through the Internet. If you return your signed proxy card or vote by telephone or through the Internet, your vote will be officially cast at the Meeting by the persons appointed as proxies. A proxy card is, in essence, a ballot. If you simply sign and date the proxy card but 23 give no voting instructions, your shares will be voted in favor of all the Trustee Nominees in Proposal 1 and For Proposal 2. Your proxies will also be voted in accordance with the recommendations of management on any matters that properly come before the Meeting or any adjournment of the Meeting, although management of the Trust does not expect any such matters to come before the Meeting. If your shares are held of record by a broker/dealer and you wish to vote in person at the Meeting, you must obtain a legal proxy from your broker of record and present it at the Meeting. May I revoke my proxy? Shareholders may revoke their proxy for a Fund at any time before it is voted by sending a written notice to the Fund expressly revoking their proxy, by signing and forwarding to the Fund a later-dated proxy, or by attending the Meeting and voting in person. If your shares are held in the name of your broker, you will have to make arrangements with your broker to revoke a previously executed proxy and, if you wish to vote in-person at the Meeting, you must obtain a legal proxy from your broker of record and present it at the Meeting. What other matters will be voted upon at the Meeting? The Board does not intend to bring any matters before the Meeting other than as described in this Proxy Statement. Because this is a Special Meeting, the Board does not anticipate that any other matters will be brought before the Meeting by others. If any other matter legally comes before the Meeting, proxies for which discretion has been granted will be voted in accordance with the recommendations of management. Who is entitled to vote? Only shareholders of record on the Record Date will be entitled to vote at the Meeting on the matters described in this Proxy Statement. The table in Appendix K shows the number of outstanding shares of each class of each Fund as of July 31, 2009. What is the Quorum Requirement? A "Quorum" for the Trust or a particular Fund means one-third (33 1/3%) of the shares of that Trust or Fund entitled to vote at the Meeting, present in person or represented by proxy. Who will pay the expenses of the Meeting? Any out-of-pocket costs and expenses incurred by the Trust related to the Meeting, including the costs of preparing proxy solicitation materials and soliciting proxies in connection with the Meeting, will not be borne by the Trust. Macquarie Group and LNC have agreed to bear any such costs and expenses equally as provided in the Transaction Agreement. The Trust has engaged Computershare Fund Services, Inc. (Computershare) to solicit proxies from brokers, banks, other institutional holders and individual shareholders at an anticipated cost of approximately $[500,000]. Fees and expenses may be greater depending on the effort necessary to obtain shareholder votes. The agreement with Computershare provides that Computershare shall be indemnified against certain liabilities and expenses, including liabilities under the federal securities laws. 24 What other solicitations will be made? This proxy solicitation is being made by the Board for use at the Meeting. In addition to solicitations by mail, solicitations also may be made by advertisement, telephone, telegram, facsimile transmission or other electronic media, or personal contacts. The Trust will request broker/dealer firms, custodians, nominees, and fiduciaries to forward proxy materials to the beneficial owners of the shares of record. Reasonable out-of-pocket expenses of broker/dealer firms, custodians, nominees, and fiduciaries for their reasonable expenses incurred in connection with such proxy solicitation will be shared equally by LNC and Macquarie Group as provided above. In addition to solicitations by mail, officers and employees of the Trust, DMC, and their affiliates may, without extra pay, conduct additional solicitations by telephone, telecopy, facsimile transmission, and personal interviews. The Trust expects that any solicitations will be primarily by mail, but also may include telephone, telecopy, or oral solicitations. As the Meeting date approaches, you may receive a telephone call from a representative of Computershare if your votes have not yet been received. Proxies that are obtained telephonically will be recorded in accordance with the procedures described below. These procedures are designed to ensure that both the identity of the shareholder casting the vote and the voting instructions of the shareholder are accurately determined. In all cases where a telephonic proxy is solicited, the Computershare representative is required to ask for each shareholders full name and address and to confirm that the shareholder has received the proxy materials in the mail. If the shareholder is a corporation or other entity, the Computershare representative is required to ask for the persons title and confirmation that the person is authorized to direct the voting of the shares. If the information elicited matches the information previously provided to Computershare, then the Computershare representative has the responsibility to explain the voting process, read the Proposals listed on the proxy card and ask for the shareholders instructions on the Proposals. Although the Computershare representative is permitted to answer questions about the process, he or she is not permitted to recommend to the shareholder how to vote, other than to read any recommendation set forth in this Proxy Statement. Computershare will record the shareholders instructions on the card. Within 72 hours, the shareholder will be sent a letter or mailgram to confirm his or her vote and asking the shareholder to call Computershare immediately if his or her instructions are not correctly reflected in the confirmation. Why did my household receive only one copy of this Proxy Statement? Unless you have instructed the Trust not to, only one copy of this Proxy Statement will be mailed to multiple Fund shareholders sharing an address (a Household), even if more than one shareholder in a Household is a Fund shareholder of record. If you need additional copies of this Proxy Statement, if you do not want the mailing of proxy solicitation materials to be combined with those of other members of your Household in the future, or if you are receiving multiple copies and would rather receive just one copy for the Household, shareholders should contact our Shareholder Service Center at 800 914-0278 or your financial adviser. 25 How do I submit a shareholder proposal for inclusion in the Trusts proxy statement and form of proxy for the Trusts next annual meeting? The governing instruments of the Trust do not require that the Funds hold annual meetings of shareholders. Each Fund is, however, required to call meetings of shareholders in accordance with the requirements of the 1940 Act to seek approval of new or material amendments to advisory arrangements or of a change in the fundamental investment policies, objectives or restrictions of the Fund. Each Fund also would be required to hold an annual shareholders meeting to elect new Trustees at such time as less than a majority of the Trustees holding office have been elected by shareholders. The Trusts governing instruments generally provide that a shareholder meeting may be called by a majority of the Trustees or on the written request of a specified percentage of the outstanding shares of the Trust (or of a particular Fund if the meeting relates solely to that Fund). Shareholders of a Fund wishing to submit proposals for inclusion in a proxy statement for a subsequent shareholder meeting must send their written proposal to the Trust a reasonable time before the Boards solicitation relating to such meeting is to be made. Shareholder proposals must meet certain legal requirements established by the SEC, so there is no guarantee that a shareholders proposal will actually be included in the next proxy statement. The persons named as proxies in future proxy materials of the Trust may exercise discretionary authority with respect to any shareholder proposal presented at any subsequent shareholder meeting if written notice of that proposal has not been received by that Fund a reasonable period of time before the Boards solicitation relating to such meeting is made. Written proposals with regard to a Fund should be sent to the Secretary of the Fund, David F. Connor, at the address of the Trust given above. HOW MAY I COMMUNICATE WITH THE BOARD? Shareholders who wish to communicate to the full Board may address correspondence to the Secretary of the Optimum Fund Trust, c/o the Trust at 2005 Market Street, Philadelphia, Pennsylvania, 19103. Shareholders may also send correspondence to any individual Trustee c/o the Trust at 2005 Market Street, Philadelphia, Pennsylvania 19103. Without opening any such correspondence, Trust management will promptly forward all such correspondence to the intended recipient(s). PRINCIPAL HOLDERS OF SHARES As of July 31, 2009, the officers and Trustees of the Trust, as a group, owned less than 1% of the outstanding voting shares of any Fund or class thereof. To the best knowledge of the Trust, as of July 31, 2009, there were no accounts holding 5% or more of the outstanding shares of any class of any Fund. 26 APPENDICES TO PROXY STATEMENT APPENDIX A - TRUSTEES OF THE TRUST APPENDIX B - PRINCIPAL OFFICERS OF THE TRUST APPENDIX C  NOMINATING AND GOVERNANCE COMMITTEE CHARTER APPENDIX D  CERTAIN SECURITIES OWNED BENEFICIALLY BY TRUSTEES APPENDIX ETRUSTEE COMPENSATION APPENDIX F  FORM OF NEW INVESTMENT ADVISORY AGREEMENT APPENDIX G  FEES APPENDIX H FUNDS ADVISED BY DMC APPENDIX I  TRUSTEES AND OFFICERS OF DMC AND OFFICERS OF THE TRUST APPENDIX J  NAME AND ADDRESS OF EACH SUB-ADVISER APPENDIX K  NUMBER OF SHARES OF EACH FUND OUTSTANDING AS OF JULY 31, 2009 2 APPENDIX A - TRUSTEES OF THE TRUST Number of Portfolios Name, Address and Position(s) Held Length of Time Principal Occupation(s) During in Fund Complex 1 Other Directorships Age with the Trust Served Past 5 Years Overseen by Trustee Held by Trustee Interested Trustees Mark S. Casady 2 Trustee April 2003 to Chairman and Chief Executive 6 None 2005 Market Street present Officer - LPL Financial Corp. Philadelphia, PA 19103 (May 2002 - Present) Age 48 Theodore K. Smith 2 Trustee, President June 2008 to Executive Vice President, 6 None 2005 Market Street and Chief present Retail Product Sales and Philadelphia, PA 19103 Executive Officer Marketing, Delaware Investments (October 2006 - Present) Age 41 Head of Strategic Partner Account Management  Lincoln Financial Distributors (July 2005 - October 2006) Senior Vice President, Head of Managed Accounts  Delaware Investments (August 2002  July 2005) Number of Portfolios Name, Address and Position(s) Held Length of Time Principal Occupation(s) During in Fund Complex 1 Other Directorships Age with the Trust Served Past 5 Years Overseen by Trustee Held by Trustee Independent Trustees Nicholas D. Constan Trustee July 2003 to Adjunct Professor - University of 6 None 2005 Market Street present Pennsylvania Philadelphia, PA 19103 (1965 - Present) Age 70 Durant A. Hunter Trustee July 2003 to Consultant  Ridgeway Partners, 6 None 2005 Market Street present LLC Philadelphia, PA 19103 (Executive Recruiting) (July 2003  Present) Age 60 Consultant  Whitehead Mann Inc. (Executive Recruiting) (July 2000  July 2003) Stephen P. Mullin Trustee July 2003 to Senior Vice President and 6 None 2005 Market Street present Principal - Econsult Corporation Philadelphia, PA 19103 (Economic consulting) (January 2000 - Present) Age 53 Robert A. Rudell Trustee July 2003 to Private Investor 6 Director and 2005 Market Street present (2002 - Present) Chair, Compensation Philadelphia, PA 19103 Committee  Medtox Scientific, Age 60 Inc. (Medical devices/clinical lab) (April 2002  Present) Director and A - 1 Independent Chairman  Heartland Funds (mutual funds) (April 2005  Present) Director  Vantagepoint Funds (mutual funds) (March 2007  Present) Jon E. Socolofsky Trustee July 2003 to Private Investor 6 None 2005 Market Street present (2002 - Present) Philadelphia, PA 19103 Age 63 Robert J. Christian Trustee November 2007 Private Investor 6 Trustee - Wilmington 2005 Market Street to present (2006 - Present) Funds (Mutual funds) Philadelphia, PA (1998 - present); 19103 Chief Investment Officer Trustee  March 2009 to Wilmington Trust Corp. (1996- FundVantage (mutual Age 60 Chairman present 2006) funds) (June 2007 - present) 1 The term Fund Complex refers to the Trusts Funds 2 Interested persons of the Trust by virtue of their executive and management positions or relationships with the Trusts service providers or sub- service providers. A - 2 APPENDIX B - PRINCIPAL OFFICERS OF THE TRUST Number of Portfolios in Fund Complex 1 Other Directorships Position(s) Held Length of Principal Occupation(s) During Overseen by Trustee Held by Trustee or Name, Address and Age with the Trust Time Served Past 5 Years or Officer Officer Principal Officers David F. Connor Vice President, Vice President David F. Connor has served as 6 None 3 2005 Market Street Deputy General since Vice President and Deputy Philadelphia, PA 19103 Counsel, and September General Counsel at Delaware Secretary 2000 and Investments since 2000. Age: 45 Secretary since October 2005 David P. OConnor Senior Vice Senior Vice David P. OConnor has served in 6 None 3 2005 Market Street President, General President, various executive and legal Philadelphia, PA 19103 Counsel, and Chief General capacities at different times at Legal Officer Counsel, and Delaware Investments. Age: 43 Chief Legal Officer since October 2005 Richard Salus Senior Vice Chief Financial Richard Salus has served in 6 None 3 2005 Market Street President and Officer since various executive capacities at Philadelphia, PA 19103 Chief Financial November different times at Delaware Officer 2006 Investments. Age: 46 Daniel V. Geatens Vice President and Treasurer since Daniel V. Geatens has served in 6 None 3 2005 Market Street Treasurer October 2007 various capacities at different Philadelphia, PA 19103 times at Delaware Investments. Age: 37 1 The term Fund Complex refers to the Trusts Funds. 2 Interested persons of the Trusts by virtue of their executive and management positions or relationships with the Trusts service providers or sub- service providers. 3 Messrs. Messrs. Connor, OConnor, Salus and Geatens also serve in similar capacities for the Delaware Investments ® Funds, a fund complex also managed and distributed by Delaware Investments with 81 funds. B - 1 APPENDIX C  NOMINATING AND GOVERNANCE COMMITTEE CHARTER Nominating and Governance Committee Charter OPTIMUM FUND TRUST NOMINATING AND GOVERNANCE COMMITTEE CHARTER Nominating and Governance Committee Membership The Nominating and Governance Committee shall be composed of three members, each of whom shall be disinterested (independent) as defined in the Investment Company Act of 1940, as amended. One member of the Committee shall be designated by the Board as Chair. Each member of the Committee shall serve at the discretion of the Board. The Chair and members of the Committee shall receive such compensation for their service on the Committee as the Board may determine from time to time. Board Nominations and Functions 1. Independent Trustees . Independent Trustees are to be selected and nominated solely by incumbent independent Trustees. The Committee shall make recommendations for nominations for independent trustee membership on the Board of Trustees to the incumbent independent Trustees. The Committee shall evaluate candidates qualifications for Board membership and their independence from the Funds manager and other affiliates and principal service providers. Persons selected must be independent in terms of both the letter and spirit of the governing rules and regulations. The Committee shall also consider the effect of any relationships beyond those delineated in the governing rules and regulations that might impair independence, e.g., business, financial or family relationships with managers or service providers. 2. Interested Trustees . The Committee shall evaluate candidates qualifications and make recommendations for interested trustee membership on the Board of Trustees to the full Board. 3. Shareholder Recommendations . The Committee shall establish policies and procedures with respect to the submission and consideration of shareholder recommendations regarding candidates for nomination for election to the Board. 4. Board Composition . The Committee shall periodically review the composition of the Board of Trustees to determine whether it may be appropriate to add individuals with different backgrounds or skill sets from those already on the Board. C - 1 Other Powers and Responsibilities 1. The Committee shall evaluate annually, or as otherwise necessary, the ability of each Trustee to function effectively in the discharge of his/her oversight and fiduciary responsibilities as a Trustee. The Chair of the Committee shall undertake appropriate action as required by law or based on the Committees evaluation. 2. The Committee shall, together with the Independent Chair, monitor the performance of counsel for the independent Trustees. 3. The Committee shall establish procedures to facilitate shareholder communications to the Funds Board of Trustees. 4. The Committee shall have the resources and authority appropriate to discharge its responsibilities, including authority to retain special counsel and other experts or consultants at the expense of the appropriate Fund(s). 5. The Committee shall review this Charter at least annually and recommend any changes to the full Board of Trustees. Approved: December 16, 2004 Amended: September 15, 2005 Amended: June 14, 2007 C - 2 APPENDIX D  CERTAIN SECURITIES OWNED BENEFICIALLY BY TRUSTEES Aggregate Dollar Range of Equity Securities in All Registered Investment Companies Overseen by Name Dollar Range of Equity Securities in the Trust Trustee in Family of Investment Companies Interested Trustees Theodore K. Smith None None Optimum Large Cap Growth Fund: $10,001 - $50,000 Optimum Large Cap Value Fund: Mark S. Casady over $100,000 $10,001 - $50,000 Optimum Fixed Income Fund: $50,001 - $100,000 Independent Trustees Optimum Large Cap Growth Fund: $1 - $10,000 Optimum Large Cap Value Fund: $1 - $10,000 Optimum Small-Mid Cap Growth Fund: Nicholas D. Constan $10,001 - $50,000 $1 - $10,000 Optimum Small-Mid Cap Value Fund: $1 - $10,000 Optimum International Fund: $1 - $10,000 Optimum Large Cap Growth Fund: $10,001 - $50,000 Optimum Large Cap Value Fund: $10,001 - $50,000 Optimum Small-Mid Cap Growth Fund: Durant A. Hunter $50,001 - $100,000 $1 - $10,000 Optimum Small-Mid Cap Value Fund: $1 - $10,000 Optimum International Fund: $10,001 - $50,000 Optimum Large Cap Growth Fund: $1 - $10,000 Optimum Large Cap Value Fund: $1 - $10,000 Optimum Small-Mid Cap Growth Fund: Stephen P. Mullin $10,001 - $50,000 $1 - $10,000 Optimum Small-Mid Cap Value Fund: $1 - $10,000 Optimum International Fund: $1 - $10,000 D - 1 Optimum Large Cap Growth Fund: $10,001 - $50,000 Optimum Large Cap Value Fund: $10,001 - $50,000 Optimum Small-Mid Cap Growth Fund: $1 - $10,000 Robert A. Rudell $50,001 - $100,000 Optimum Small-Mid Cap Value Fund: $1 - $10,000 Optimum International Fund: $10,001 - $50,000 Optimum Fixed Income: $10,001 - $50,000 Optimum Large Cap Growth Fund: $10,001 - $50,000 Optimum Large Cap Value Fund: Jon E. Socolofsky $10,001 - $50,000 $10,001 - $50,000 Optimum International Fund: $1 - $10,000 Optimum Large Cap Growth Fund: $10,001 - $50,000 Optimum Large Cap Value Fund: $10,001 - $50,000 Optimum Small-Mid Cap Growth Fund: $1 - $10,000 Robert J. Christian over $100,000 Optimum Small-Mid Cap Value Fund: $1 - $10,000 Optimum International Fund: $1 - $10,000 Optimum Fixed Income: $50,001 - $100,000 D - 2 APPENDIX ETRUSTEE COMPENSATION The following table describes the aggregate compensation for each Trustee entitled to receive compensation, for the fiscal year ended March 31, 2009. Only the Independent Trustees receive compensation from the Trust. Pension or Retirement Total Compensation Aggregate Benefits Accrued as from the Trust and Compensation Part of the Trust Fund Complex 1 paid Trustee From the Trust Expenses to each Trustee Nicholas D. Constan $50,000 None $50,000 Durant A. Hunter $62,000 None $62,000 Stephen P. Mullin $53,387 None $53,387 Robert A. Rudell $51,000 None $51,000 Jon E. Socolofsky $52,000 None $52,000 Robert J. Christian $51,113 None $51,113 1 The term Fund Complex refers to the Trusts Funds E - 1 APPENDIX F  FORM OF NEW INVESTMENT ADVISORY AGREEMENT INVESTMENT MANAGEMENT AGREEMENT AGREEMENT, dated as of , 200_, by and between Optimum Fund Trust, a Delaware statutory trust (the Trust), and Delaware Management Company, a series of Delaware Management Business Trust, a Delaware statutory trust (the Investment Manager). WHEREAS, the Trust is an investment company registered under the Investment Company Act of 1940, as amended (the 1940 Act), and is organized as a statutory trust under the laws of the State of Delaware; and WHEREAS, the Trust is and will continue to be a series fund having one or more investment portfolios, each with its own investment objective, policies and restrictions; and WHEREAS, the Investment Manager is a registered investment adviser under the Investment Advisers Act of 1940, as amended (the Advisers Act) and engages in the business of providing investment advisory services; and WHEREAS, the 1940 Act prohibits any person from acting as an investment adviser to a registered investment company except pursuant to a written contract; and WHEREAS, the Board of Trustees (the Board or the Trustees) of the Trust desires to retain the Investment Manager as the investment manager of the Trust; NOW, THEREFORE, the Trust and the Investment Manager hereby agree as follows: 1. APPOINTMENT OF THE INVESTMENT MANAGER The Trust hereby appoints the Investment Manager as the investment manager for each of the series of the Trust specified in Appendix A to this Agreement, as such Appendix A may be amended by the Investment Manager and the Trust from time to time (the Funds), subject to the supervision of the Trustees of the Trust and in the manner and under the terms and conditions set forth in this Agreement. The Investment Manager accepts such appointment and agrees to render the services and to assume the obligations set forth in this Agreement commencing on its effective date. The Investment Manager will be an independent contractor and will have no authority to act for or represent the Trust in any way or otherwise be deemed an agent unless expressly authorized in this Agreement or another writing by the Trust and the Investment Manager. 2. DUTIES OF THE INVESTMENT MANAGER A. Subject to the general supervision and control of the Trustees of the Trust and under the terms and conditions set forth in this Agreement, the Trust acknowledges and agrees that it is contemplated that the Investment Manager will, at its own expense, select and contract with one or more investment advisers (Sub-Advisers) to manage the investment operations and composition of each and every Fund of the Trust and render investment advice for each Fund, F - 1 including the purchase, retention, and disposition of the investments, securities and cash contained in each Fund, in accordance with each Funds investment objective, policies and restrictions as stated in the Trusts Agreement and Declaration of Trust and By-Laws, such Funds Prospectus and Statement of Additional Information (SAI), and any other written guidelines, policies and procedures adopted by the Trust and applicable to such Fund, as from time to time in effect; provided, that any contract with a Sub-Adviser (a Sub-Advisory Agreement) shall be in compliance with and approved as required by the 1940 Act or in accordance with exemptive relief granted by the Securities and Exchange Commission (SEC) under the 1940 Act. B. Subject always to the supervision and control of the Trustees of the Trust, the Investment Manager will have (i) overall supervisory responsibility for the general management and investment of each Funds assets; (ii) full discretion to select new or additional Sub-Advisers for each Fund; (iii) full discretion to enter into and materially modify existing Sub-Advisory Agreements with Sub-Advisers; (iv) full discretion to terminate and replace any Sub-Adviser; and (v) full investment discretion to make all determinations with respect to the investment of a Funds assets not then managed by a Sub-Adviser. In connection with the Investment Managers responsibilities herein, the Investment Manager will assess each Funds investment focus and will seek to implement decisions with respect to the allocation and reallocation of each Funds assets among one or more current or additional Sub-Advisers from time to time, as the Investment Manager deems appropriate, to enable each Fund to achieve its investment goals. In addition, the Investment Manager will monitor the compliance of each Sub-Adviser with the investment objectives, policies and restrictions of any Fund or Funds (or portions of any Fund) under the management of such Sub-Adviser, and the compliance of each Sub-Adviser with legal and regulatory requirements and any other written guidelines, policies and procedures adopted by the Trust and applicable to such Fund or Funds. The Investment Manager will review and report to the Trustees of the Trust on such compliance of each Fund and on the performance of each Sub-Adviser. The Investment Manager will furnish, or cause the appropriate Sub-Adviser(s) to furnish, to the Trust such statistical information, with respect to the investments that a Fund (or portions of any Fund) may hold or contemplate purchasing, as the Trust may reasonably request and is reasonably available. On the Investment Managers own initiative, the Investment Manager will apprise, or cause the appropriate Sub-Adviser(s) to apprise, the Trust of important developments materially affecting each Fund (or any portion of a Fund that they advise) and will furnish the Trust, from time to time, with such information as may be appropriate for this purpose. Further, the Investment Manager agrees to furnish, or cause the appropriate Sub-Adviser(s) to furnish, to the Trustees of the Trust such periodic and special reports as the Trustees of the Trust may reasonably request. C. The Investment Manager will also furnish to the Trust, at its own expense and without remuneration from or other cost to the Trust, the following: (i) Office Space . The Investment Manager will provide office space in the offices of the Investment Manager or in such other place as may be reasonably agreed upon by the parties hereto from time to time, and all necessary office facilities and equipment; F - 2 (ii) Personnel . The Investment Manager will provide necessary executive and other personnel, including personnel for the performance of clerical and other office functions, exclusive of those functions: (a) related to and to be performed under the Trusts contract or contracts for administration, custodial, accounting, bookkeeping, transfer, and dividend disbursing agency, distribution or similar services by any entity, including the Investment Manager or its affiliates, selected to perform such services under such contracts; and (b) related to the services to be provided by any Sub-Adviser pursuant to any Sub-Advisory Agreement; and (iii) Preparation of Prospectus and Other Documents . The Investment Manager will cooperate in providing other information and services, other than services of outside counsel or independent accountants or services to be provided by any Sub-Adviser under any Sub-Advisory Agreement, required in connection with the preparation of all registration statements, Prospectuses, Prospectus supplements, and SAIs, all annual, semiannual, and periodic reports to shareholders of the Trust, regulatory authorities, or others, all notices and proxy solicitation materials furnished to shareholders of the Trust or regulatory authorities, and all tax returns. D. Limitations on Liability . The Investment Manager will exercise its best judgment in rendering its services to the Trust, and the Trust agrees, as an inducement to the Investment Managers undertaking to do so, that, in the absence of willful misconduct, bad faith, gross negligence or reckless disregard of its duties or obligations in rendering its services to the Trust as specified in this Agreement, the Investment Manager will not be liable for any error of judgment or mistake of law or for any loss suffered by the Trust or any shareholder of the Trust in connection with the matters to which this Agreement relates. Any person, even though an officer, director, employee or agent of the Investment Manager, who may be or become an officer, Trustee, employee or agent of the Trust, shall be deemed, when rendering services to the Trust or when acting on any business of the Trust, to be rendering such services to or to be acting solely for the Trust and not as an officer, director, employee or agent, or one under the control or direction of the Investment Manager, even though paid by it. E. Section 11 of the Securities Exchange Act of 1934, as amended . The Trust hereby agrees that any entity or person associated with the Investment Manager that is a member of a national securities exchange is authorized to effect any transaction on such exchange for the account of a Fund to the extent and as permitted by Section 11(a)(1)(H) of the Securities Exchange Act of 1934, as amended (the 1934 Act). F. Section 28(e) of the 1934 Act . Subject to the appropriate policies and procedures approved by the Board of Trustees, the Investment Manager may, to the extent authorized by Section 28(e) of the 1934 Act, cause a Fund to pay a broker or dealer that provides brokerage or research services to the Investment Manager, a Sub-Adviser, the Trust or the Fund an amount of commission for effecting a Fund transaction in excess of the amount of commission another broker or dealer would have charged for effecting that transaction if the Investment Manager determines, in good faith, that such amount of commission is reasonable in relationship to the value of such brokerage or research services provided in terms of that particular transaction or the Investment Managers overall responsibilities to accounts as to which the Investment Manager exercises investment discretion. To the extent authorized by said Section 28(e) and this F - 3 Agreement, the Investment Manager shall not be deemed to have acted unlawfully or to have breached any duty created by this Agreement or otherwise solely by reason of such action. Broker/dealers who sell shares of any investment companies or series thereof for which the Investment Manager or Sub-Adviser provides investment advisory services, including the Trust and the Funds, shall only receive orders for the purchase or sale of portfolio securities to the extent that the placing of such orders is in compliance with the Rules of the SEC and the Financial Industry Regulatory Authority (FINRA) and does not take into account such broker/dealers promotion or sale of such shares. G. Directed Brokerage . Subject to the requirement to seek best execution, and to the direction by the Board of Trustees, the Trust reserves the right to direct the Investment Manager to cause Sub-Advisers to effect transactions in Fund securities through broker-dealers in a manner that will help generate resources to pay the cost of certain expenses which the Trust is required to pay or for which the Trust is required to arrange payment pursuant to this Agreement. At the discretion of the Board of Trustees, such resources may be used to pay or cause the payment of Trust expenses. 3. ALLOCATION OF EXPENSES A. Expenses Paid by the Investment Manager : (i) Salaries, Expenses and Fees of Certain Persons . The Investment Manager (or its affiliates) shall pay all salaries, expenses, and fees of the officers and Trustees of the Trust who are officers, directors/trustees, partners, or employees of the Investment Manager or its affiliates; and (ii) Assumption of Trust Expenses . The payment or assumption by the Investment Manager of any expense of the Trust that the Investment Manager is not required by this Agreement to pay or assume shall not obligate the Investment Manager to pay or assume the same or any similar expense of the Trust on any subsequent occasion. B. Expenses Paid by the Trust : The Trust will pay or arrange for the payment of all expenses of its organization, operations, and business not specifically assumed or agreed to be paid by the Investment Manager, as provided in this Agreement, or by a Sub-Adviser, as provided in a Sub-Advisory Agreement. Without limiting the generality of the foregoing, the Trust shall pay or arrange for the payment of the following: (i) Preparing, Printing and Mailing of Certain Documents . The costs of preparing, setting in type, printing and mailing of Prospectuses, Prospectus supplements, SAIs, annual, semiannual and periodic reports, and notices and proxy solicitation materials required to be furnished to shareholders of the Trust or regulatory authorities, and all tax returns; (ii) Officers and Trustees . Compensation of the officers and Trustees of the Trust who are not officers, trustees, partners or employees of the Investment Manager or its affiliates, any sub-adviser or any investment consultant to the Investment Manager; F - 4 (iii) Registration Fees and Expenses . All legal and other fees and expenses incurred in connection with the affairs of the Trust, including those incurred with respect to registering its shares with regulatory authorities and all fees and expenses incurred in connection with the preparation, setting in type, printing, and filing with necessary regulatory authorities of any registration statement and Prospectus, and any amendments or supplements that may be made from time to time, including registration, filing and other fees and expenses incurred in connection with federal, state and local laws and requirements of regulatory authorities; (iv) Custodian and Accounting Services . All expenses of the transfer, receipt, safekeeping, servicing and accounting for the Trusts cash, securities, and other property, including all charges of depositories, custodians, and other agents, if any, and other administrative services; (v) Independent Legal and Accounting Fees and Expenses . The charges for the services and expenses of the independent accountants and legal counsel retained by the Trust, for itself or its Independent Trustees (as defined herein); (vi) Transfer Agent . The charges and expenses of maintaining shareholder accounts, including all charges of transfer, bookkeeping, and dividend disbursing agents appointed by the Trust; (vii) Brokerage Commissions . All brokers commissions and issue and transfer taxes chargeable to the Trust in connection with securities transactions to which the Trust is a party; (viii) Taxes . All taxes and corporate fees payable by or with respect to the Trust to federal, state, or other governmental agencies, including preparation of such documents as required by any governmental agency in connection with such taxes; (ix) Trade Association Fees . Any membership fees, dues or expenses incurred in connection with the Trusts membership in any trade association or similar organizations; (x) Bonding and Insurance . All insurance premiums for fidelity and other coverage; (xi) Shareholder and Board Meetings . All expenses incidental to holding shareholders and Trustees meetings, including the printing of notices and proxy materials and proxy solicitation fees and expenses; (xii) Pricing . All expenses of pricing of the net asset value per share of each Fund, including the cost of any equipment or services to obtain price quotations; and (xiii) Nonrecurring and Extraordinary Expenses . Such extraordinary expenses, such as indemnification payments or damages awarded in litigation or settlements made. 4. COMPENSATION OF THE INVESTMENT MANAGER For its services performed hereunder, the Trust will pay the Investment Manager with respect to each Fund the compensation specified in Appendix A to this Agreement. Such compensation shall be paid to the Investment Manager by the Trust monthly; however, the Trust will calculate this charge on the daily average value of the assets of each Fund and accrue it on a daily basis. If this Agreement is terminated prior to the end of any calendar month with respect to a particular Fund, the fee for such Fund shall be pro-rated for the portion of any month in which this Agreement is in effect with respect to such Fund according to the proportion which the number of calendar days during which this Agreement is in effect bears to the number of calendar days in the month and shall be payable within 10 calendar days after the date of termination. 5. NON-EXCLUSIVITY The services of the Investment Manager to the Trust are not to be deemed to be exclusive, and the Investment Manager shall be free to render investment management, advisory or other services to others (including other investment companies) and to engage in other activities so long as the Investment Managers ability to render services provided hereunder are not impaired. It is understood and agreed that the officers, trustees and employees of the Investment Manager are not prohibited from engaging in any other business activity or from rendering services to any other person, or from serving as officers, directors/trustees, partners or employees of any other firm or corporation, including other investment companies. 6. SUPPLEMENTAL ARRANGEMENTS The Investment Manager may enter into arrangements with its parent or other persons affiliated or unaffiliated with the Investment Manager for the provision of certain personnel, facilities and services to the Investment Manager to enable the Investment Manager to fulfill its duties and obligations under this Agreement. 7. REGULATION The Investment Manager shall submit to all regulatory and administrative bodies having jurisdiction over the services provided pursuant to this Agreement any information, reports, or other material which any such body by reason of this Agreement may request or require pursuant to applicable laws and regulations. 8. DURATION OF AGREEMENT This Agreement shall become effective as of the date first above written, and shall become effective with respect to a particular Fund as of the effective date set forth in Exhibit A for that Fund; provided, however, that this Agreement shall not take effect unless it has first been approved: (i) by a vote of a majority of those trustees of the Trust who are not interested persons (as defined in the 1940 Act) of any party to this Agreement (Independent Trustees), F - 6 cast in person at a meeting called for the purpose of voting on such approval, and (ii) by a vote of a majority of the outstanding voting securities of that Fund. This Agreement shall continue in effect for an initial period of two (2) years from the date of its execution for each Fund and; thereafter it shall continue in effect only so long as such continuance is specifically approved at least annually (i) by the Board of Trustees, or (ii) by the vote of a majority of the outstanding voting securities of that Fund, provided that in each such event such continuance shall also be approved by the vote of a majority of the Independent Trustees, cast in person at a meeting called for the purpose of voting on such approval. The required shareholder approval of the Agreement or of any continuance of the Agreement shall be effective with respect to any affected Fund if a majority of the outstanding voting securities (as defined in Section 2(a)(42) of the 1940 Act) of that Fund votes to approve the Agreement or its continuance, notwithstanding that the Agreement or its continuance may not have been approved by a majority of the outstanding voting securities of (a) any other Fund affected by the Agreement or (b) all of the other Funds of the Trust. If the shareholders of any Fund fail to approve the Agreement or any continuance of the Agreement, the Investment Manager will continue to act as investment manager with respect to such Fund for a maximum period of sixty (60) days pending the required approval of the Agreement or its continuance or of a new contract with the Investment Manager or a different investment manager or other definitive action; provided, that the compensation received by the Investment Manager in respect of such Fund during such period will be no more than its actual costs incurred in furnishing investment advisory and management services to such Fund or the amount it would have received under the Agreement in respect of such Fund, whichever is less. 9. TERMINATION OF AGREEMENT This Agreement may be terminated at any time as to any Fund, without the payment of any penalty, (i) by the Trustees of the Trust, including a majority of the Independent Trustees, or by the vote of a majority of the outstanding voting securities of such Fund, on sixty (60) days written notice to the Investment Manager, or (ii) by the Investment Manager on sixty (60) days written notice to the Trust. This Agreement will automatically terminate, without the payment of any penalty, in the event of its assignment. 10. PROVISION OF CERTAIN INFORMATION BY THE INVESTMENT MANAGER The Investment Manager will promptly notify the Trust of the occurrence of any of the following events: A. The Investment Manager fails to be registered as an investment adviser under the Advisers Act or under the laws of any jurisdiction in which the Investment Manager is required to be registered as an investment adviser in order to perform its obligations under this Agreement; B. Any change of control of the Investment Manager, including any change of its general partners (if any), controlling persons or 25% or more shareholders, as applicable, and F - 7 any changes in the senior management of the Investment Manager, including the chief executive officer, in each case prior to such change if the Investment Manager is aware of such change but in any event not later than promptly after such change. 11. AMENDMENTS TO AGREEMENT Except to the extent otherwise permitted by the 1940 Act or the rules or regulations thereunder or pursuant to any exemptive or interpretative relief granted or issued by the SEC, this Agreement may be amended by the parties only if such amendment, if material, is specifically approved by the vote of a majority of the outstanding voting securities of each of the Funds affected by the amendment (unless such approval is not required by Section 15 of the 1940 Act as interpreted by the SEC or its staff) and by the vote of a majority of the Independent Trustees, cast in person at a meeting called for the purpose of voting on such approval. The required shareholder approval shall be effective with respect to any affected Fund if a majority of the outstanding voting securities of that Fund votes to approve the amendment, notwithstanding that the amendment may not have been approved by a majority of the outstanding voting securities of (a) any other Fund affected by the amendment or (b) all of the other Funds of the Trust. The parties may make non-material amendments to this Agreement if any such amendment is approved by the Board of the Trust. All amendments whether material or non-material shall be in writing and signed by the parties. 12. ENTIRE AGREEMENT This Agreement contains the entire understanding and agreement of the parties. 13. HEADINGS The headings in the sections of this Agreement are inserted for convenience of reference only and shall not constitute a part hereof. 14. NOTICES All notices required to be given pursuant to this Agreement shall be delivered or mailed to the last known business address of the Trust or the Investment Manager in person or by registered or electronic mail or a private mail or delivery service providing the sender with notice of receipt. Notice shall be deemed given on the date delivered in accordance with this section. 15. FORCE MAJEURE The Investment Manager shall not be liable for delays or errors occurring by reason of circumstances beyond its control, including but not limited to acts of civil or military authority, national emergencies, work stoppages, fire, flood, catastrophe, acts of God, insurrection, war, riot, terrorist activities, failure of communication or power supply, or closure of the New York Stock Exchange. In the event of equipment breakdowns beyond its control, the Investment Manager shall take reasonable steps to minimize service interruptions but shall have no liability with respect thereto. F - 8 16. SEVERABILITY Should any portion of this Agreement for any reason be held to be void in law or in equity, the Agreement shall be construed, insofar as is possible, as if such portion had never been contained herein. 17. INTERPRETATION Nothing herein contained shall be deemed to require the Trust or the Investment Manager to take any action contrary to its Agreement and Declaration of Trust or By-Laws, or any applicable statutory or regulatory requirements to which either of them is subject or by which either of them is bound, or to relieve or deprive the Trustees of their responsibility for and control of the conduct of the affairs of the Trust. 18. LIMITATION OF LIABILITY The Investment Manager is hereby expressly put on notice of the limitation of shareholder liability as set forth in the Trusts Declaration of Trust or other organizational document and agrees that the obligations assumed by the Trust on behalf of a Fund pursuant to this Agreement shall be limited in all cases to such Fund and its assets, and the Investment Manager shall not seek satisfaction of any such obligation from the shareholders or any shareholder of the Fund or any other Fund of the Trust. In addition, the Investment Manager shall not seek satisfaction of any such obligations from the Trustees or any individual Trustee. The Investment Manager understands that the rights and obligations of any Fund under the Declaration of Trust or other organizational document are separate and distinct from those of any and all other Funds. 19. GOVERNING LAW The provisions of this Agreement shall be construed and interpreted in accordance with the laws of the State of Delaware (without giving effect to its conflict of laws principles), or any of the applicable provisions of the 1940 Act. To the extent that the laws of the State of Delaware, or any of the provisions in this Agreement, conflict with applicable provisions of the 1940 Act, the latter shall control. Any question of interpretation of any term or provision of this Agreement having a counterpart in or otherwise derived from a term or provision of the 1940 Act shall be resolved by reference to such term or provision of the 1940 Act and to interpretations thereof, if any, by the United States courts or, in the absence of any controlling decision of any such court, by rules, regulations or orders of the SEC validly issued pursuant to the 1940 Act. Specifically, the terms vote of a majority of the outstanding voting securities, interested persons, assignment, and affiliated persons, as used herein shall have the meanings assigned to them by Section 2(a) of the 1940 Act unless otherwise stated herein. In addition, where the effect of a requirement of the 1940 Act reflected in any provision of this Agreement is relaxed by a rule, regulation or order of the SEC, whether of special or of general application, such provision shall be deemed to incorporate the effect of such rule, regulation or order. F - 9 IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed by their duly authorized officers as of the date first mentioned above. OPTIMUM FUND TRUST DELAWARE MANAGEMENT COMPANY, a series of Delaware Management Business Trust By: By: Name: Name: Title: Title: F - 10 APPENDIX A TO THE INVESTMENT MANAGEMENT AGREEMENT Effective Annual Management Fee Rate FUNDS Date (as a percentage of average daily net assets) 0.8000% of assets up to $250 million 0.7875% of assets from $250 million to $300 million 0.7625% of assets from $300 million to $400 million Optimum Large Cap Growth Fund , 200_ 0.7375% of assets from $400 million to $500 million 0.7250% of assets from $500 million to $1 billion 0.7100% of assets from $1 billion to $1.5 billion 0.7000% of assets over $1.5 billion 0.8000% of assets up to $100 million 0.7375% of assets from $ 100 million to $250 million 0.7125% of assets from $250 million to $500 million Optimum Large Cap Value Fund , 200_ 0.6875% of assets from $500 million to $ 1 billion 0.6675% of assets from $1 billion to $1.5 billion 0.6475% of assets over $1.5 billion Optimum Small-Mid Cap Growth Fund , 200_ 1.1000% of assets 1.0500% of assets up to $75 million Optimum Small-Mid Cap Value Fund , 200_ 1.0250% of assets from $75 million to $150 million 1.0000% of assets over $ 150 million 0.8750% of assets up to $50 million 0.8000% of assets from $50 to $100 million Optimum International Fund , 200_ 0.7800% of assets from $100 to $300 million 0.7650% of assets from $300 to $400 million 0.7300% of assets over $400 million 0.7000% of assets up to $25 million 0.6500% of assets from $25 million to $100 million Optimum Fixed Income Fund , 200_ 0.6000% of assets from $ 100 million to $500 million 0.5500% of assets from $500 million to $1 billion 0.5000% of assets over $ 1 billion AGREED AND ACCEPTED: as of ,200_ OPTIMUM FUND TRUST DELAWARE MANAGEMENT COMPANY, a series of Delaware Management Business Trust By: By: Name: Name: Title:Title: APPENDIX G  FEES Fees Paid to DMC, DSC and DDLP The investment management fees paid to DMC, accounting and financial administration oversight fees and transfer agency fees paid to DSC, and the distribution related fees paid to DDLP for the fiscal year ended March 31, 2009 with respect to each Fund were as follows : Investment Accounting and Management Administration Transfer Distribution Fund Fees Fees Agency Fees Fees Optimum Fixed Income $2,948,967 $41,312 $1,952,696 [ ] Fund Optimum International Fund $1,519,384 $10,552 $499,365 [ ] Optimum Large Cap Growth $5,865,179 $39,991 $1,891,932 [ ] Fund Optimum Large Cap Value $4,707,545 $35,391 $1,673,992 [ ] Fund Optimum Small-Mid Cap $842,766 $5,675 $268,443 [ ] Growth Fund Optimum Small-Mid Cap $545,967 $4,703 $222,399 [ ] Value Fund Affiliated Brokerage Transactions The following Sub-Advisers effected Fund transactions through their affiliated brokers. For the fiscal year ended March 31, 2009, the aggregate amount of all commissions for transaction effected through the affiliated brokers, the percentage such amount represented all commissions generated by the Sub-Advisers directed transactions, and the percentage of all transactions effected through the affiliated brokers are disclosed below. Percent Of Aggregate Percent Of Amount Of Aggregate Aggregate Transactions Amount Of Commissions Effected Commissions Paid To An Through Name Of Affiliated Paid To An Affiliated Affiliated Fund/Sub-Adviser Broker Affiliated Broker Broker Broker Optimum Large $129,801 7.20% 8.80% Cap Growth Fund/ Fred Alger Fred Alger & Co., Inc. Management, Inc. Optimum Small- $31,000 28.4% 28.0% Mid Cap Fund/ The Berwyn Financial Svcs. Killen Group, Inc. G - 1 APPENDIX H FUNDS ADVISED BY DMC The following table lists by investment objective the mutual funds that are advised by DMC with similar investment objectives as a Fund, as well as (i) the net assets of each such mutual fund advised by DMC as of July 31, 2009, (ii) the management fee schedule for each, as an annual rate based on a percentage of average daily net assets, and (iii) whether DMC has waived or agreed to waive its fees for the applicable mutual fund. Fund Waiver Fund Net Management Fee Schedule (Y/N) Assets (as of (as a percentage of average 7/31/09) ($) daily net assets) Annual Rate EQUITY Delaware Growth Opportunities Fund Y 221,862,433 0.75% on first $500 million 0.70% on next $500 million 0.65% on next $1.5 billion 0.60% on assets in excess of $2.5 billion Delaware International Value Equity Y 359,015,223 0.85% on first $500 million Fund 0.80% on next $500 million 0.75% on next $1.5 billion 0.70% on assets in excess of $2.5 billion Delaware Large Cap Core Fund Y 1,625,300 0.65% on the first $500 million 0.60% on the next $500 million 0.55% on the next $1.5 billion 0.50% on assets in excess of $2.5 billion Delaware Large Cap Value Fund Y 655,924,118 0.65% on first $500 million 0.60% on next $500 million 0.55% on next $1.5 billion 0.50% on assets in excess of $2.5 billion Delaware Mid Cap Value Fund Y 8,888,367 0.75% on first $500 million 0.70% on next $500 million 0.65% on next $1.5 billion 0.60% on assets in excess of $2.5 billion Delaware Select Growth Fund Y 238,312,832 0.75% on first $500 million 0.70% on next $500 million 0.65% on next $1.5 billion 0.60% on assets in excess of $2.5 billion Delaware Small Cap Core Fund Y 60,932,993 0.75% on first $500 million 0.70% on next $500 million 0.65% on next $1.5 billion 0.60% on assets in excess of $2.5 billion Delaware Small Cap Growth Fund Y 11,390,960 1.00% on first $250 million 0.90% on next $250 million 0.75% on assets in excess of $500 million Delaware Small Cap Value Fund Y 316,722,748 0.75% on first $500 million 0.70% on next $500 million 0.65% on next $1.5 billion 0.60% on assets in excess of $2.5 billion Delaware Trend ® Fund Y 345,331,552 0.75% on first $500 million 0.70% on next $500 million 0.65% on next $1.5 billion 0.60% on assets in excess of $2.5 billion H - 1 Fund Waiver Fund Net Management Fee Schedule (Y/N) Assets (as of (as a percentage of average 7/31/09) ($) daily net assets) Annual Rate Delaware U.S. Growth Fund Y 577,585,096 0.65% on first $500 million 0.60% on next $500 million 0.55% on next $1.5 billion 0.50% on assets in excess of $2.5 billion Delaware Value ® Fund Y 359,029,563 0.65% on first $500 million 0.60% on next $500 million 0.55% on next $1.5 billion 0.50% on assets in excess of $2.5 billion Delaware VIP ® Growth Opportunities N 24,047,567 0.75% on first $500 million Series 0.70% on next $500 million 0.65% on next $1.5 billion 0.60% on assets in excess of $2.5 billion Delaware VIP ® International Value Y 97,145,078 0.85% on the first $500 million Equity Series 0.80% on the next $500 million 0.75% on the next $1.5 billion 0.70% on assets in excess of $2.5 billion Delaware VIP ® Small Cap Value Series N 691,218,393 0.75% on first $500 million 0.70% on next $500 million 0.65% on next $1.5 billion 0.60% on assets in excess of $2.5 billion Delaware VIP ® Trend Series N 281,638,575 0.75% on first $500 million 0.70% on next $500 million 0.65% on next $1.5 billion 0.60% on assets in excess of $2.5 billion Delaware VIP ® U.S. Growth Series N 166,486,594 0.65% on first $500 million 0.60% on next $500 million 0.55% on next $1.5 billion 0.50% on assets in excess of $2.5 billion Delaware VIP ® Value Series Y 452,864,697 0.65% on first $500 million 0.60% on next $500 million 0.55% on next $1.5 billion 0.50% on assets in excess of $2.5 billion Delaware Pooled TrustThe Focus Y 2,800,870 0.75% Smid-Cap Growth Equity Portfolio Delaware Pooled TrustThe N 901,424,861 0.75% International Equity Portfolio Delaware Pooled TrustThe Large-Cap Y 245,411,670 0.55% Growth Equity Portfolio Delaware Pooled TrustThe Large-Cap Y 9,686,377 0.55% Value Equity Portfolio Delaware Pooled TrustThe Mid-Cap Y 4,065,931 0.75% Growth Equity Portfolio Delaware Pooled TrustThe Select 20 Y 9,816,096 0.75% Portfolio Delaware Pooled TrustThe Small-Cap Y 507,668 0.75% Growth Equity Portfolio Consulting Group Capital Markets N $421,150,657 0.40% FundsLarge Capitalization Growth Investments Consulting Group Capital Markets N $90,675,085 0.50% FundsSmall Capitalization Value Equities Investments H - 2 Fund Waiver Fund Net Management Fee Schedule (Y/N) Assets (as of (as a percentage of average 7/31/09) ($) daily net assets) Annual Rate Lincoln Variable Insurance Products N $1,110,154,464 0.20% TrustLVIP Delaware Growth and Income Fund Lincoln Variable Insurance Products N $469,430,328 0.20% TrustLVIP Delaware Special Opportunities Fund MassMutual Select FundsMassMutual N $138,929,930 0.45% Select Aggressive Growth Fund Northern FundsNorthern Multi- N $141,442,959 0.35% up to $200 million Manager Large Cap Fund 0.20% over $200 million SEI Institutional Investments Trust N $66,390,469 0.40% up to $200 million Large Cap Fund 0.35% over $200 million SEI Institutional Investments Trust N $26,740,544 0.40% up to $200 million Large Cap Diversified Alpha Fund 0.35% over $200 million SEI Institutional Managed TrustLarge N $80,390,330 0.40% up to $200 million Cap Diversified Alpha Fund 0.35% over $200 million SEI Institutional Managed TrustLarge N $299,933,951 0.20% Cap Growth Fund Trust for Professional ManagersPMC N $5,186,059 0.50% up to $100 million Small Cap Core Fund 0.45% over $100 million UBS Pace Select Advisors TrustUBS N $201,788,849 0.40% Pace Large Co Growth Equity Investments FIXED INCOME Delaware Core Plus Bond Fund Y 78,586,956 0.55% on first $500 million 0.50% on next $500 million 0.45% on next $1.5 billion 0.425% on assets in excess of $2.5 billion Delaware Corporate Bond Fund Y 654,556,423 0.50% on first $500 million 0.475% on next $500 million 0.45% on next $1.5 billion 0.425% on assets in excess of $2.5 billion Delaware Diversified Income Fund N 4,681,464,435 0.55% on first $500 million 0.50% on next $500 million 0.45% on next $1.5 billion 0.425% on assets in excess of $2.5 billion Delaware VIP ® Diversified Income N 1,154,626,147 0.65% on first $500 million Series 0.60% on next $500 million 0.55% on next $1.5 billion 0.50% on assets in excess of $2.5 billion Delaware Pooled TrustThe Core Focus Y 18,548,833 0.40% Fixed Income Portfolio Delaware Pooled TrustThe Core Plus Y 57,825,157 0.43% Fixed Income Portfolio Delaware Pooled TrustThe Y 7,181,598 0.40% Intermediate Fixed Income Portfolio Lincoln Variable Insurance Products N $1,934,214,482 0.18% TrustLVIP Delaware Bond Fund H - 3 APPENDIX I  TRUSTEES AND OFFICERS OF DMC AND OFFICERS OF THE TRUST The trustees and the principal executive officers of DMC and their principal occupations (that are positions with DMC) during the past two years are as follows. The principal business address of each is 2005 Market Street, Philadelphia, Pennsylvania 19103-7094. Name Patrick P. Coyne David P. OConnor Principal Occupation Trustee/President Trustee/Senior Vice President/Strategic Investment Relationships and Initiatives/General Counsel See Yeng Quek Trustee/Executive Vice President/Managing Director/Chief Investment Officer, Fixed Income Michael J. Hogan Executive Vice President/Head of Equity Investments Philip N. Russo Executive Vice President/Chief Administrative Officer The following persons have held the following positions with the Trust and with DMC during the past two years. Name Positions and Offices with the Trust Positions and Offices with Delaware Management Company Richard Salus Senior Vice President/Chief Financial Officer Senior Vice President/ Controller/Treasurer David P. OConnor Senior Vice President/ General Counsel Trustee/Senior Vice President/Strategic Investment Relationships and Initiatives/General Counsel Stephen J. Busch Senior Vice President/ Investment Accounting Senior Vice President/Investment Accounting James E. Blake Vice President/Chief Compliance Officer Assistant Vice President/Compliance David F. Connor Vice President/Deputy General Vice President/Deputy General Counsel/Secretary Counsel/Secretary Daniel V. Geatens Vice President/Treasurer Vice President/Director of Financial Administration Anthony G. Ciavarelli Vice President/Associate General Vice President/Associate General Counsel/Assistant Secretary Counsel/Assistant Secretary Joel A. Ettinger Vice President/Taxation Vice President/Taxation Kathryn R. Williams Vice President/Associate General Vice President/Associate General Counsel/Assistant Secretary Counsel/Assistant Secretary Nim Benjamin Assistant Vice President/Budget and Billing Assistant Vice President/Budget and Billing Adam Deitz Assistant Vice President/Investment Accounting Assistant Vice President/Investment Accounting Euclyn A. Denton Assistant Vice President/Financial Assistant Vice President/Financial I - 1 Name Positions and Offices with the Trust Positions and Offices with Delaware Management Company Administration Administration Michael E. Dresnin Assistant Vice President/Deputy General Assistant Vice President/Associate Counsel/Assistant Secretary General Counsel/Assistant Secretary Deidre A. Downes Assistant Vice President/Counsel/Assistant Assistant Vice Secretary President/Counsel/Assistant Secretary Paul Fitzgerald Assistant Vice President/Investment Accounting Assistant Vice President/Investment Accounting Molly Graham Assistant Vice President/Legal Services Assistant Vice President/Legal Services James P. ONeill Assistant Vice President/ Compliance Officer Assistant Vice President/Senior Compliance Officer Mimi P. Wang Assistant Vice President/Counsel/Assistant Assistant Vice Secretary President/Counsel/Assistant Secretary I - 2 APPENDIX J  NAME AND ADDRESS OF EACH SUB-ADVISER As of the date of this Proxy Statement, the Sub-Advisers for the Funds, along with their addresses, are as follows: Fund Sub-Adviser Address Optimum Large Marsico Capital 1200 17 th Street, Suite 1600, Denver, Cap Growth Management, LLC Colorado 80202 Fund T. Rowe Price Associates, 100 East Pratt Street, Baltimore, Maryland Inc. 21202 Fred Alger Management, 111 Fifth Avenue, New York, New York Inc. 10003 Optimum Large TCW Investment 865 South Figueroa Street, Los Angeles, Cap Value Fund Management Company California 90017 Massachusetts Financial 500 Boylston Street, Boston, Services Company Massachusetts 02116 Optimum Small- Columbia Wanger Asset 227 West Monroe Street, Suite 3000, Mid Cap Growth Management, L.P. Chicago, Illinois 60606 Fund Wellington Management 75 State Street, Boston, Massachusetts Company, LLP 02109 Optimum Small- Delafield Asset Management 600 Fifth Avenue, New York, New York Mid Cap Value Division of Reich & Tang 10020 Fund Asset Management, LLC The Killen Group, Inc. 1189 Lancaster Avenue, Berwyn, Pennsylvania 19312 Westwood Management 200 Crescent Court, Dallas, Texas 75201 Corp. Optimum Mondrian Investment 10 Gresham Street, 5 th Floor, London, International Partners Limited England EX2V7JD Fund BlackRock Advisors, LLC 40 East 52 nd Street, New York, New York 10022 Optimum Fixed TCW Investment 865 South Figueroa Street, Los Angeles, Income Fund Management Company California 90017 J - 1 APPENDIX K  NUMBER OF SHARES OF EACH FUND OUTSTANDING AS OF JULY 31, 2009 Fund Name / Class Total Shares Outstanding Optimum Large Cap Growth Fund Class A 3,817,981.038 Class B 681,440.111 Class C 14,427,470.102 Institutional Class 50,557,009.89 Optimum Large Cap Value Fund Class A 3,891,807.207 Class B 688,088.074 Class C 14,409,668.091 Institutional Class 47,277,699.096 Optimum Small-Mid Cap Growth Fund Class A 676,432.072 Class B 121,387.762 Class C 2,476,446.085 Institutional Class 15,008,893.272 Optimum Small-Mid Cap Value Fund Class A 675,961.698 Class B 130,419.112 Class C 2,591,465.361 Institutional Class 13,307,660.639 Optimum International Fund Class A 1,304,508.922 Class B 249,799.443 Class C 4,788,088.161 Institutional Class 10,968,187.983 Optimum Fixed Income Fund Class A 4,647,252.817 Class B 662,709.754 Class C 19,116,817.964 Institutional Class 55,185,400.138 K - 1 [Form of Proxy Card] SPECIAL MEETING OF SHAREHOLDERS  NOVEMBER 12, 2009 OPTIMUM FUND TRUST THIS PROXY IS SOLICITED ON BEHALF OF THE BOARD OF TRUSTEES The undersigned hereby revokes all previous proxies for his/her shares and appoints A n t h o n y G . C i a v a r e l l i , David F. Connor, E m i l i a P . W a n g , a n d Kathryn R. Williams, or any of them, with the right of substitution, proxies of the undersigned at the Special Meeting of Shareholders of [Ea ch Fu nd Lis te d on S ch ed ul e A] (the Fund), a series of Optimum Fund Trust (the Trust), indicated on the reverse side of this proxy card to be held at t he o ffi ce s of St ra dl ey R on on S te ve ns & Yo un g, L LP, On e Commerce Square, 2005 Market Street, 21st Floor, Philadelphia, Pennsylvania 19103, on Thursday, November 12, 2009 at 3 :30 p.m. Eastern time, or at any postponement or adjournments thereof, with all the powers which the undersigned would possess if personally present, and instructs them to vote upon any matters which may properly be acted upon at this Meeting and specifically as indicated on the reverse side of this proxy card. Please refer to the proxy statement for a discussion of these matters. RECEIPT OF THE NOTICE OF THE SPECIAL MEETING OF SHAREHOLDERS AND THE ACCOMPANYING PROXY STATEMENT, WHICH DESCRIBES THE MATTER TO BE CONSIDERED AND VOTED ON, IS HEREBY ACKNOWLEDGED. BY SIGNING AND DATING THIS PROXY CARD, YOU AUTHORIZE THE PROXIES TO VOTE ON THE PROPOSALS DESCRIBED IN THE ACCOMPANYING PROXY STATEMENT AS MARKED, OR IF NOT MARKED, TO VOTE "FOR" THE PROPOSAL, AND TO USE THEIR DISCRETION TO VOTE ON ANY OTHER MATTER THAT MAY PROPERLY COME BEFORE THE MEETING. PLEASE COMPLETE AND MAIL THIS PROXY CARD AT ONCE IN THE ENCLOSED ENVELOPE. Important notice regarding the availability of proxy materials for the shareholder meeting to be held on November 12, 2009: this proxy statement is available at www.optimummutualfunds.com. PLEASE SIGNAND DATE ON THE REVERSE SIDE. PROXY TABULATOR P.O. BOX 9112 FARMINGDALE, NY 11735 To vote by Internet 1) Read the Proxy Statement and have the proxy card below at hand. 2) Go to website www.proxyvote.com . 3) Follow the instructions provided on the website. To vote by Telephone 1) Read the Proxy Statement and have the proxy card below at hand. 2) Call 1-800-690-6903 . 3) Follow the instructions. To vote by Mail 1) Read the Proxy Statement 2) Check the appropriate boxes on the proxy card below. 3) Sign and date the proxy card. 4) Return the proxy card in the envelope provided. TO VOTE, MARK BLOCKS BELOW IN BLUE OR BLACK INK AS FOLLOWS: KEEP THIS PORTION FOR YOURRECORDS. DETACH AND RETURN THIS PORTION ONLY THIS PROXY CARD IS VALID ONLY WHEN SIGNED AND DATED. Vote on Trustees 1. To elect a Board of Trustees for the Trust FOR WITHHOLD FOR ALL ALL ALL EXCEPT Nominees: 01) MARK S. CASADY 04) DURANT ADAMS HUNTER 07) THEODORE K. SMITH 02) ROBERT J. CHRISTIAN 05) STEPHEN PAUL MULLIN 08) JON EDWARD SOCOLOFSKY 0 0 0 03) NICHOLAS D. CONSTAN 06) ROBERT A. RUDELL To withhold authority to vote for any individual nominee(s), mark For All Except and write the number(s) of the nominee(s) on the line below. Vote on Approval of Investment Management Agreement FOR AGAINST ABSTAIN 2. To approve a new investment management agreement between each Fund and Delaware 0 0 0 Management Company, a series of Delaware Management Business Trust THIS PROXY CARD IS ONLY VALID WHEN SIGNED AND DATED. PLEASE DATE AND SIGN NAME OR NAMES BELOW AS PRINTED ABOVE TOAUTHORIZE THE VOTING OF YOUR SHARES AS INDICATED ABOVE. WHERE SHARES ARE REGISTERED WITH JOINT OWNERS, ALL JOINT OWNERS SHOULD SIGN. PERSONS SIGNING AS EXECUTOR, ADMINISTRATOR,TRUSTEEOROTHER REPRESENTATIVESHOULD GIVE FULL TITLE AS SUCH. Signature [PLEASE SIGN WITHIN BOX] Date Signature (Joint Owners) Date SCHEDULE A Optimum Large Cap Growth Fund Optimum Large Cap Value Fund Optimum Small-Mid Cap Growth Fund Optimum Small-Mid Cap Value Fund Optimum International Fund Optimum Fixed Income Fund
